EXECUTION VERSION

Exhibit 10.35



 

CREDIT AGREEMENT

dated as of November 2, 2009

among

STEINER U.S. HOLDINGS, INC.

as the Borrower



 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as the Administrative Agent



 

and

 

BANK OF AMERICA, N.A.

as Syndication Agent



 

and



 

REGIONS BANK

as Documentation Agent

 

 

====================================================================

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger and Sole Book Manager

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS; CONSTRUCTION *

Section 1.1. Definitions. *

Section 1.2. Classifications of Loans and Borrowings. *

Section 1.3. Accounting Terms and Determination. *

Section 1.4. Terms Generally. *

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS *

Section 2.1. General Description of Facilities. *

Section 2.2. Revolving Loans. *

Section 2.3. Procedure for Revolving Borrowings. *

Section 2.4. Swingline Commitment. *

Section 2.5. Term Loan Commitments. *

Section 2.6. Funding of Borrowings. *

Section 2.7. Interest Elections. *

Section 2.8. Optional Reduction and Termination of Commitments. *

Section 2.9. Repayment of Loans. *

Section 2.10. Evidence of Indebtedness. *

Section 2.11. Optional Prepayments. *

Section 2.12. Mandatory Prepayments. *

Section 2.13. Interest on Loans. *

Section 2.14. Fees. *

Section 2.15. Computation of Interest and Fees. *

Section 2.16. Inability to Determine Interest Rates. *

Section 2.17. Illegality. *

Section 2.18. Increased Costs. *

Section 2.19. Funding Indemnity. *

Section 2.20. Taxes. *

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. *

Section 2.22. Letters of Credit. *

Section 2.23. Cash Collateralization of Defaulting Lender Commitment. *

Section 2.24. Increase of Commitments; New Lenders. *

Section 2.25. Mitigation of Obligations. *

Section 2.26. Replacement of Lenders. *

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT *

Section 3.1. Conditions To Effectiveness. *

Section 3.2. Conditions to Delayed Draw Term Loan. *

Section 3.3. Each Credit Event. *

Section 3.4. Delivery of Documents. *

ARTICLE IV REPRESENTATIONS AND WARRANTIES *

Section 4.1. Existence; Power. *

Section 4.2. Organizational Power; Authorization. *

Section 4.3. Organization and Capitalization. *

Section 4.4. Approvals; No Conflicts. *

Section 4.5. Financial Statements. *

Section 4.6. Litigation and Environmental Matters. *

Section 4.7. Compliance with Laws and Agreements. *

Section 4.8. Investment Company Act, Etc. *

Section 4.9. Taxes. *

Section 4.10. Investigations, Audits, Etc. *

Section 4.11. Margin Regulations. *

Section 4.12. ERISA; Foreign Pension Plans. *

Section 4.13. Ownership of Property. *

Section 4.14. Maintenance of Properties; Insurance. *

Section 4.15. Disclosure. *

Section 4.16. Labor Relations. *

Section 4.17. Solvency. *

Section 4.18. OFAC. *

Section 4.19. Patriot Act. *

Section 4.20. No Material Adverse Effect. *

Section 4.21. Purchase Documents. *

Section 4.22. Brokers. *

Section 4.23. No Event of Default. *

Section 4.24. Perfection of Security Interest. *

ARTICLE V AFFIRMATIVE COVENANTS *

Section 5.1. Financial Statements and Other Information. *

Section 5.2. Notices of Material Events. *

Section 5.3. Existence; Conduct of Business. *

Section 5.4. Compliance with Laws, Etc. *

Section 5.5. Payment of Obligations. *

Section 5.6. Books and Records. *

Section 5.7. Visitation, Inspection, Etc. *

Section 5.8. Maintenance of Properties. *

Section 5.9. Insurance. *

Section 5.10. Use of Proceeds and Letters of Credit. *

Section 5.11. Additional Subsidiaries. *

Section 5.12. Additional Collateral. *

Section 5.13. Taxes. *

Section 5.14. Compliance with Contracts, Licenses, and Permits. *

Section 5.15. Ownership. *

Section 5.16. Further Assurances. *

ARTICLE VI FINANCIAL COVENANTS *

Section 6.1. Leverage Ratio. *

Section 6.2. Adjusted Leverage Ratio. *

Section 6.3. Fixed Charge Coverage Ratio. *

Section 6.4. Capital Expenditures. *

ARTICLE VII NEGATIVE COVENANTS *

Section 7.1. Indebtedness and Preferred Equity. *

Section 7.2. Negative Pledge. *

Section 7.3. Fundamental Changes; Permitted Acquisitions. *

Section 7.4. Investments, Loans, Etc. *

Section 7.5. Restricted Payments. *

Section 7.6. Sale of Assets. *

Section 7.7. Transactions with Affiliates. *

Section 7.8. Restrictive Agreements. *

Section 7.9. Sale and Leaseback Transactions. *

Section 7.10. Hedging Transactions. *

Section 7.11. Amendment to Material Documents. *

Section 7.12. Accounting Changes. *

Section 7.13. Government Regulation; OFAC. *

Section 7.14. Hazardous Materials. *

Section 7.15. ERISA; Foreign Pension Plans. *

Section 7.16. Use of Proceeds. *

ARTICLE VIII EVENTS OF DEFAULT *

Section 8.1. Events of Default. *

ARTICLE IX THE ADMINISTRATIVE AGENT *

Section 9.1. Appointment of the Administrative Agent. *

Section 9.2. Nature of Duties of the Administrative Agent. *

Section 9.3. Lack of Reliance on the Administrative Agent. *

Section 9.4. Certain Rights of the Administrative Agent. *

Section 9.5. Reliance by Administrative Agent. *

Section 9.6. The Administrative Agent in its Individual Capacity. *

Section 9.7. Successor Administrative Agent. *

Section 9.8. Authorization to Execute other Loan Documents. *

Section 9.9. [Reserved]. *

Section 9.10. Withholding Tax. *

Section 9.11. The Administrative Agent May File Proofs of Claim. *

Section 9.12. Titled Agents. *

ARTICLE X MISCELLANEOUS *

Section 10.1. Notices. *

Section 10.2. Waiver; Amendments. *

Section 10.3. Expenses; Indemnification. *

Section 10.4. Successors and Assigns. *

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process. *

Section 10.6. WAIVER OF JURY TRIAL. *

Section 10.7. Right of Setoff. *

Section 10.8. Counterparts; Integration. *

Section 10.9. Survival. *

Section 10.10. Severability. *

Section 10.11. Confidentiality. *

Section 10.12. Interest Rate Limitation. *

Section 10.13. Waiver of Effect of Corporate Seal. *

Section 10.14. Patriot Act. *



 

 

 

Schedules

Schedule I - Applicable Margin and Applicable Percentage

Schedule II - Commitment Amounts

Schedule 2.12(c) - Permitted Equity Issuances

Schedule 4.3(a) - Subsidiaries

Schedule 4.3(b) - Capitalization

Schedule 4.6(a) - Litigation

Schedule 4.6(b) - Environmental Matters

Schedule 4.7(b) - Material Contracts

Schedule 4.10 - Investigations and Audits

Schedule 4.13(a) - Real Estate

Schedule 4.14 - Insurance Policies

Schedule 7.1 - Outstanding Indebtedness

Schedule 7.2 - Existing Liens

Schedule 7.4 - Existing Investments

Schedule 7.9 - Sale/Leaseback Transactions

Exhibits

Exhibit A - Form of Assignment and Acceptance

Exhibit B - Form of Guaranty and Security Agreement

Exhibit C - Form of Revolving Credit Note

Exhibit D - Form of Swingline Note

Exhibit E - Form of Term Loan Note

Exhibit 2.3 - Form of Notice of Revolving Borrowing

Exhibit 2.4 - Form of Notice of Swingline Borrowing

Exhibit 2.5 - Form of Notice of Term Loan Borrowing

Exhibit 2.7 - Form of Notice of Conversion/Continuation

Exhibit 3.1(b)(iii) - Form of Perfection Certificate

Exhibit 3.1(b)(x) - Form of Secretary's Certificate

Exhibit 3.1(b)(xiii) - Form of Officer's Certificate (Loan Documents)

Exhibit 3.1(b)(xiv) - Form of Officer's Certificate (Purchase Documents)

Exhibit 3.2(c)(ii) - Form of Solvency Certificate

Exhibit 3.2(c)(iv) - Form of Delayed Draw Officer's Certificate

Exhibit 5.1(d) - Form of Compliance Certificate

 

CREDIT AGREEMENT



 

THIS CREDIT AGREEMENT

(this "Agreement") is made and entered into as of November 2, 2009, by and among
STEINER U.S. HOLDINGS, INC., a Florida corporation (the "Borrower"), the several
banks and other financial institutions and lenders from time to time party
hereto (the "Lenders"), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the "Administrative Agent"), as issuing bank (the
"Issuing Bank") and as swingline lender (the "Swingline Lender").



W I T N E S S E T H:



WHEREAS,

the Borrower has requested that the Lenders establish (a) a $60,000,000
revolving credit facility in favor of, and (b) a delayed draw term loan facility
in an aggregate principal amount equal to $50,000,000 to the Borrower;



WHEREAS

, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments (as defined in this Agreement) herein, are willing severally to
establish the requested revolving credit facility, letter of credit subfacility
and the swingline subfacility in favor of and severally to make the term loans
to the Borrower;



WHEREAS

, the Borrower intends to use a portion of the Loans (as defined in this
Agreement) to refinance the Existing Indebtedness (as defined in this Agreement)
and to fund working capital; and



WHEREAS

, the Borrower intends to use a portion of the Loans to fund a portion of the
Acquisition (as defined in this Agreement) and pay certain expenses in
connection therewith.



NOW, THEREFORE

, in consideration of the premises and the mutual covenants herein contained,
the Borrower, the Lenders, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree as follows:





DEFINITIONS; CONSTRUCTION

Definitions

.



In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):

"40% Loss" shall have the meaning set forth in Section 8.1(v).

"Acquisition" shall mean, collectively, (a) the Borrower's purchase (directly or
indirectly) of one hundred percent (100%) of the issued and outstanding Capital
Stock of Bliss World Holdings Inc., Bliss World LLC, Bliss International
Licensing, Inc. and Bliss World Card Company, (b) Steiner UK Limited's purchase
(directly or indirectly) of one hundred percent (100%) of the issued and
outstanding Capital Stock of Blissworld Limited, and (c) Mandara Spa Asia
Limited's purchase (directly or indirectly) of one hundred percent (100%) of the
issued and outstanding Capital Stock of Bliss World (Asia) Pte. LTD., each
pursuant to and in accordance with the Purchase Documents.

"Adjusted Leverage Ratio" shall mean, as of any date, the ratio of (a) Adjusted
Total Debt as of such date to (b) EBITDAR for the four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date.

"Adjusted LIBO Rate" shall mean, with respect to each Interest Period for an
Adjusted LIBO Rate Loan, the rate per annum obtained by dividing (a) LIBOR for
such Interest Period, by (b) an amount equal to (i) one, minus (ii) the
Applicable Reserve Requirement.

"Adjusted LIBO Rate Loan" shall mean a Loan bearing interest based on the
Adjusted LIBO Rate plus the Applicable Margin.

"Adjusted Total Debt" shall mean, as of any date of determination, the sum of
(a) Total Debt, and (b) the product of (i) Consolidated Rental Expense for the
twelve-month period ending on or immediately prior to the date of determination
and (ii) eight (8).

"Administrative Agent" shall have the meaning assigned to such term in the
introductory paragraph hereof.

"Administrative Questionnaire" shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

"Affiliate" shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Aggregate Revolving Commitment Amount" shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $60,000,000.

"Aggregate Revolving Commitments" shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

"Aggregate Subsidiary Threshold" shall mean an amount equal to fifteen percent
(15%) of the total net income or fifteen percent (15%) of the total consolidated
assets, in each case of the Parent and its Subsidiaries, on a consolidated
basis, for the most recent Fiscal Quarter as shown on the financial statements
most recently delivered or required to be delivered pursuant to ‎Section 5.1(a)
or ‎(b), as the case may be.

"Agreement" shall have the meaning assigned to such term in the introductory
paragraph hereof.

"Applicable Lending Office" shall mean, for each Lender and for each Type of
Loan, the "Lending Office" of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

"Applicable Margin" shall mean, as of any date, with respect to interest on all
Revolving Loans or Term Loans outstanding on any date, a percentage per annum
determined by reference to the applicable Adjusted Leverage Ratio from time to
time in effect on such date as set forth on Schedule I; provided, that a change
in the Applicable Margin resulting from a change in the Adjusted Leverage Ratio
shall be effective on the second Business Day after which the Borrower delivers
the financial statements required by ‎Section 5.1(a) or ‎(b) and the Compliance
Certificate required by ‎Section 5.1(d), which determination of any change to
the Applicable Margin shall commence with results of the financial statements
and Compliance Certificate delivered in connection with the Fiscal Quarter
ending December 31, 2009; provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Margin shall be at Level I as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending December 31, 2009 are required to be
delivered shall be at Level I as set forth on Schedule I.

"Applicable Percentage" shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Adjusted Leverage Ratio from time to time in effect on such
date as set forth on Schedule I; provided, that a change in the Applicable
Percentage resulting from a change in the Adjusted Leverage Ratio shall be
effective on the second Business Day after which the Borrower delivers the
financial statements required by ‎Section 5.1(a) or ‎(b) and the Compliance
Certificate required by ‎Section 5.1(d), which determination of any change to
the Applicable Percentage shall commence with results of the financial
statements and Compliance Certificate delivered in connection with the Fiscal
Quarter ending December 31, 2009; provided, further, that if at any time the
Borrower shall have failed to deliver such financial statements and such
Compliance Certificate, the Applicable Percentage shall be at Level I as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2009 are required to be delivered shall be at Level I as set forth on Schedule
I.

"Applicable Period" shall have the meaning set forth in Section 5.1.

"Applicable Reserve Requirement" shall mean, at any time, for any LIBOR Loan,
the maximum rate, expressed as a decimal (rounded upwards to the next 1/100th of
1%), at which reserves (including any basic marginal, special, supplemental,
emergency or other reserves) are required to be maintained with respect thereto
against "Eurocurrency liabilities" (as such term is defined in Regulation D)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves required to be maintained by such member banks with respect
to (a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBO Rate, LIBOR Index Rate or any other interest rate
of a Loan is to be determined, or (b) any category of extensions of credit or
other assets which include LIBOR Loans. A LIBOR Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on LIBOR Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

"Approved Fund" shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender; (b) an Affiliate
of a Lender; or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

"Assignment and Acceptance" shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by ‎Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

"Availability Period" shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

"Base Rate" shall mean the highest of (a) the per annum rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time; (b) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum; and (c) the Adjusted
LIBO Rate determined on a daily basis for an Interest Period of one (1) month,
plus one percent (1.00%) per annum. The Administrative Agent's prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Administrative Agent's prime lending rate. Each change in the any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.

"Base Rate Loan" shall mean a Loan bearing interest based on the Base Rate plus
the Applicable Margin.

"Borrower" shall have the meaning assigned to such term in the introductory
paragraph hereof.

"Borrowing" shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of LIBOR
Loans, as to which a single Interest Period is in effect; or (b) a Swingline
Loan.

"Budget" means the Parent's forecasted consolidated income statements, prepared
consistently with the historical financial statements of the Parent and its
Subsidiaries, together with appropriate supporting details and a statement of
underlying assumptions.

"Business Day" shall mean (a) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close; and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, an Adjusted LIBO Rate Loan or a notice
with respect to any of the foregoing or in connection with a determination of a
LIBOR Index Rate, any day on which banks are open for dealings in Dollar
deposits in the London interbank market.

"Capital Expenditures" shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Parent for such period prepared in accordance
with GAAP; and (b) Capital Lease Obligations incurred by the Parent and its
Subsidiaries during such period. Capital Expenditures shall exclude the Capital
Expenditures of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Parent or any of its Subsidiaries or the
date its assets are acquired by the Parent or any of its Subsidiaries.

"Capital Lease Obligations" of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

"Capital Stock" shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other "equity security" (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).

"Cash Collateralize" shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with a depository institution, and pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and "Cash Collateralization" has a corresponding meaning).

"CFC" shall have the meaning set forth in Section 5.11(e).

"Change in Control" shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower or the Parent, as the case may be, to any "person" or "group"
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof); (b)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any "person" or "group" (within the meaning of the Securities Exchange Act of
1934 and the rules of the U.S. Securities and Exchange Commission thereunder as
in effect on the date hereof) of thirty-five percent (35%) or more of the
outstanding shares of the voting stock of the Parent; or (c) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower or the Parent, as the case may be, by Persons who were not (i) members
of the current board of directors, (ii) nominated by the current board of
directors or (iii) appointed by directors so nominated.

"Change in Law" shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement; (b) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement; or (c)
compliance by any Lender (or its Applicable Lending Office) or the Issuing Bank
(or for purposes of ‎Section 2.18(b), by the parent corporation of such Lender
or the Issuing Bank, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

"Charges" shall have the meaning set forth in Section 10.12.

"Class", when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans and when used in reference to any Commitment,
shall refer to whether such Commitment is a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment.

"Closing Date" shall mean the Business Day on which the conditions precedent set
forth in ‎Section 3.1 and Section 3.3 have been satisfied or waived in
accordance with ‎Section 10.2.

"Code" shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

"Collateral" shall mean all Property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
Property of any Loan Party that is now or hereafter in the possession or control
of any Lender, or on which any Lender has been granted a Lien.

"Collateral Access Agreements" shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent, waiving or subordinating
Liens or certain other rights or interests such Person may hold in regard to the
Property of any Loan Party and providing the Administrative Agent access to its
Collateral.

"Commitment" shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

"Commitment Letter" shall mean that certain commitment letter, dated as of
August 4, 2009, executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank
and accepted by the Parent.

"Compliance Certificate" shall mean a certificate from the chief financial
officer, the treasurer or the Vice-President - Finance and Chief Accounting
Officer of the Borrower in the form of, and containing the certifications set
forth in, the certificate attached hereto as Exhibit 5.1(d).

"Consolidated Rental Expense" shall mean, for the Parent and its Subsidiaries on
a consolidated basis for any period, the sum of (a) the aggregate amount of
fixed and contingent rentals payable with respect to leases of real and personal
property (excluding Capital Lease Obligations) and (b) minimum contractually
required cruise line and resort commissions, determined on a consolidated basis
in accordance with GAAP for such period.

"Contractual Obligation" of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" shall have meanings correlative thereto.

"Cruise Line Contracts" shall have the meaning set forth in Section 4.7(c).

"Default" shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

"Default Interest" shall have the meaning set forth in ‎Section 2.13(c).

"Defaulting Lender" shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan, make a payment to the Issuing Bank in respect of a
Letter of Credit and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each a "funding obligation"); (b) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on its funding obligations
under any other loan agreement, credit agreement or other similar/other
financing agreement; (c) such Lender has, for three (3) or more Business Days,
failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder; or (d) a Lender Insolvency Event has occurred and
is continuing with respect to such Lender. Any determination that a Lender is a
Defaulting Lender under clauses (a) through (d) above will be made by the
Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

"Delayed Draw Date" shall mean the Business Day on which the conditions
precedent set forth in Section 3.2 and Section 3.3 have been satisfied or waived
in accordance with Section 10.2.

"Dollar(s)" and the sign "$" shall mean lawful money of the United States of
America.

"Domestic Subsidiary" shall mean any Subsidiary of a Loan Party that is
organized under the laws of any State of the United States, the District of
Columbia, or any territory or possession of the United States.

"EBITDA" shall mean, for the Parent and its Subsidiaries on a consolidated basis
for any period, an amount equal to the sum of (a) Net Income for such period
plus (b) to the extent deducted in determining Net Income for such period and
without duplication, (i) Interest Expense; (ii) income tax expense determined on
a consolidated basis in accordance with GAAP; (iii) depreciation and
amortization determined on a consolidated basis in accordance with GAAP; (iv)
non-cash compensation expense related to the issuance of stock options,
restricted stock and other equity based rights determined on a consolidated
basis in accordance with GAAP; (v) non-cash foreign exchange loss (or minus the
gain) in respect of inter-company indebtedness determined on a consolidated
basis in accordance with GAAP; (vi) all other non-cash charges acceptable to the
Administrative Agent; and (vii) due diligence and other acquisition costs and
integration costs relating to the Acquisition not to exceed in the aggregate
$3,000,000 (provided, that no such due diligence and other acquisition costs and
integration costs relating to the Acquisition, which are incurred on or after
December 31, 2010, shall be used in any calculation of EBITDA). EBITDA shall
include the pro forma consolidated EBITDA of any Person or business acquired for
the applicable period preceding such acquisition, not to exceed four (4) Fiscal
Quarters, so long as the calculation thereof is done in a manner reasonably
calculated to comply with GAAP and such calculation is detailed in the
supporting calculations to each applicable Compliance Certificate as detailed
and measured to the Administrative Agent's reasonable satisfaction; provided,
that the EBITDA for the Targets and their Subsidiaries (on a consolidated basis)
for the periods prior to the Acquisition shall be before Seller allocations and
one-time adjustments.

"EBITDAR" shall mean, for the Parent and its Subsidiaries on a consolidated
basis for any period, an amount equal to the sum of (a) EBITDA for such period
and (b) Consolidated Rental Expense for such period. EBITDAR shall include the
pro forma consolidated EBITDAR of any Person or business acquired for the
applicable period preceding such acquisition, not to exceed four (4) Fiscal
Quarters, so long as the calculation thereof is done in a manner reasonably
calculated to comply with GAAP and such calculation is detailed in the
supporting calculations to each applicable Compliance Certificate as detailed
and measured to the Administrative Agent's reasonable satisfaction; provided,
that the EBITDAR for the Targets and their Subsidiaries (on a consolidated
basis) for the periods prior to the Acquisition shall be before Seller
allocations and one-time adjustments.

"Eligible Assignee" shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund; (b) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000; (c) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000; (d) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000; or (e) any other Person that has been approved in
writing as an Eligible Assignee by the Borrower (other than upon the occurrence
and during the continuance of any Default or Event of Default), such approval
not to be unreasonably withheld, conditioned or delayed, and the Administrative
Agent; provided, that no Loan Party and no Affiliate of any Loan Party shall, in
any event, be an Eligible Assignee.

"English Security Documents" shall mean (a) that certain debenture dated as of
the date hereof executed and delivered by Elemis Limited, Steiner Training
Limited and the Administrative Agent, on behalf of, and for the benefit of, the
Lenders; (b) that certain shares charge dated as of the date hereof executed and
delivered by Cosmetics Limited and the Administrative Agent, on behalf of, and
for the benefit of, the Lenders; (c) that certain shares charge dated as of the
date hereof executed and delivered by Steiner Leisure Limited and the
Administrative Agent, on behalf of, and for the benefit of, the Lenders; and (d)
all similar agreements entered into guaranteeing payment of, or granting a Lien
upon Property located in the United Kingdom as security for payment of, the
Obligations or any portion thereof, as any of the foregoing under (a), (b), (c)
or (d) above may be amended, restated and/or modified from time to time.

"Environmental Laws" shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

"Environmental Liability" shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or Environmental Permit; (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials; (c) any actual or alleged exposure to any Hazardous Materials; (d)
the Release or threatened Release of any Hazardous Materials; or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

"Environmental Permit" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.

"ERISA Affiliate" shall mean, with respect to the Parent, the Borrower or any
Domestic Subsidiary, any trade or business (whether or not incorporated) that,
together with such Person, are treated as a single employer within the meaning
of Sections 414(b) or (c) of the Code and, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

"ERISA Event" shall mean, with respect to the Parent, the Borrower or any ERISA
Affiliate, (a) any "reportable event" as defined in Section 4043 of ERISA with
respect to a Title IV Plan (other than an event for which the thirty (30) day
notice period is waived); (b) the withdrawal of the Parent, the Borrower or
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by the Parent, the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Title IV Plan or Multiemployer Plan; (d) the
incurrence by the Parent, the Borrower or an ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Title IV Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Title IV
Plan or Multiemployer Plan by the PBGC; (f) the failure by the Parent, the
Borrower or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Pension Plan unless such failure is cured within thirty
(30) days or the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard; (g) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h)  the receipt
by the Parent, the Borrower or an ERISA Affiliate of any notice or the receipt
by any Multiemployer Plan from the Parent, the Borrower or an ERISA Affiliate of
any notice, concerning the imposition of a Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in "critical" status (within the meaning
of Section 432 of the Code or Section 304 of ERISA); (i)  the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any of the Parent, the Borrower or
ERISA Affiliate or the imposition of an lien in favor of the PBGC under Title IV
of ERISA; or (j) a determination that an Title IV Plan is, or is reasonably
expected to be, in "at risk" status (within the meaning of Section 430 of the
Code or Section 303 of ERISA).

"Event of Default" shall have the meaning set forth in ‎ARTICLE VIII.

"Excluded Taxes" shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder (each a "Payee"), (a)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located; (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Lender is located; and (c) in the
case of a Foreign Lender, any withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement; (ii) is imposed on amounts payable to such Foreign Lender at
any time that such Foreign Lender designates a new lending office, other than
taxes that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes; or (iii) is attributable to such Foreign Lender's
failure to comply with ‎Section 2.20(e).

"Existing Indebtedness" shall mean the Indebtedness of the Parent evidenced by
the Second Amended and Restated Credit Agreement, dated as of June 28, 2007 by
and among the Parent, SunTrust Bank, as administrative agent, and the Existing
Lender.

"Existing Lender" shall mean SunTrust Bank.

"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

"Fee Letter" shall mean that certain fee letter, dated as of August 4, 2009,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Parent.

"Fiscal Quarter" shall mean any fiscal quarter of the Borrower and the Parent.

"Fiscal Year" shall mean any fiscal year of the Borrower and the Parent.

"Fixed Charge Coverage Ratio" shall mean, as of any date, the ratio of (a)
EBITDAR less the actual amount paid by the Parent and its Subsidiaries in cash
on account of Capital Expenditures and federal, state and local income taxes
paid by the Parent and its Subsidiaries to (b) Fixed Charges, in each case
measured for the four (4) consecutive Fiscal Quarters ending on the most
recently ended last day of each Fiscal Quarter, or in the case of calculations
as of a last day of a Fiscal Quarter, for the period of four (4) consecutive
Fiscal Quarters then ending.

"Fixed Charges" shall mean, for the Parent and its Subsidiaries on a
consolidated basis for any period, the sum (without duplication) of (a) Interest
Expense paid in cash for such period; (b) scheduled principal payments made on
Total Debt during such period; (c) Restricted Payments paid in cash during such
period; and (d) Consolidated Rental Expense for such period. Fixed Charges shall
include the pro forma consolidated Fixed Charges of any Person or business
acquired annualized from the date of a Permitted Acquisition for a period not to
exceed four (4) Fiscal Quarters so long as the calculation thereof is done in a
manner reasonably calculated to comply with GAAP and such calculation is
detailed in the supporting calculations to each applicable Compliance
Certificate as detailed and measured to the Administrative Agent's reasonable
satisfaction. Notwithstanding the foregoing, for any period commencing as of the
Closing Date and ending as of a last day of a Fiscal Quarter occurring during
the Fiscal Year ending December 31, 2010, Interest Expense and the scheduled
principal payments required to be made on Total Debt shall be annualized for
purposes of determining the Fixed Charge Coverage Ratio. For purposes of
calculating Interest Expense for (a) above and the principal payments for (b)
above (collectively, the "Interest and Principal for Fixed Charges") for the
Fiscal Quarters ending March 31, June 30 and September 30 prior to December 31,
2010, the Interest and Principal for Fixed Charges shall be annualized during
such Fiscal Quarters such that (i) for the calculation of the Interest and
Principal for Fixed Charges as of March 31, the Interest and Principal for Fixed
Charges for the Fiscal Quarter then ending will be multiplied by four (4), (ii)
for the calculation of the Interest and Principal for Fixed Charges as of June
30, the Interest and Principal for Fixed Charges for the two (2) Fiscal Quarter
period then ending will be multiplied by two (2) and (iii) for the calculation
of the Interest and Principal for Fixed Charges as of September 30, the Interest
and Principal for Fixed Charges for the three (3) Fiscal Quarter period then
ending will be multiplied by one and one-third (1⅓).

"Foreign Lender" shall mean any Lender that is not a United States Person under
Section 7701(a)(30) of the Code.

"Foreign Pension Plan" shall mean any plan, fund (including, without limitation,
any super-annuation fund) or other similar program established or maintained
outside of the United States of America by any Loan Party or any Subsidiary of
any Loan Party primarily for the benefit of employees of such Loan Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.

"Foreign Subsidiary" shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty (50) states of the United States
or the District of Columbia.

"Ft. Lauderdale Lease" shall mean the Lease Agreement dated as of the 17th day
of July, 2003 by and between Eastgroup Properties, L.P., a Delaware limited
partnership, and Steiner Beauty Products, Inc., a Florida corporation.

"GAAP" shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of ‎Section 1.3.

"Gables Granada Plaza Lease" shall mean the Lease Agreement dated July 16, 1999,
as amended by the First Addendum dated April 30, 2001, the First Addendum
Modification dated July 24, 2001 and the Lease Amendment dated June 24, 2003, by
and between Steiner Management Services, LLC, a Florida limited liability
company, and Gables Granada Plaza, Inc., a Florida corporation.

"Governmental Authority" shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

"Guarantee" of or by any Person (the "guarantor") shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith; provided that the amount of any
non-recourse Guarantee supporting a pledge of the property of the guarantor
shall be limited to the fair market value of such property. The term "Guarantee"
used as a verb has a corresponding meaning.

"Guaranty and Security Agreement" shall mean that certain Guaranty and Security
Agreement dated as of the date hereof and substantially in the form of Exhibit
B, executed and delivered by the Loan Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lenders.

"Guaranty and Security Agreement Supplement" shall mean each supplement
substantially in the form of Exhibit D to the Guaranty and Security Agreement
executed and delivered by a Material Subsidiary of the Parent pursuant to
Section 5.11 and Section 5.12.

"Hazardous Materials" shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

"Hedging Obligations" of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions; (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions; and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

"Hedging Transaction" of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement; and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.

"Increased Amount Date" shall have the meaning set forth in Section 2.24(a).

"Indebtedness" of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade; provided, that for purposes of ‎Section 8.1(f), trade
payables overdue by more than one hundred twenty (120) days shall be included in
this definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures); (d) all obligations of such
Person under any conditional sale or other title retention agreement(s) relating
to property acquired by such Person; (e) all Capital Lease Obligations of such
Person; (f) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit; (g) all
Guarantees of such Person of the type of Indebtedness described in clauses (a)
through (f) above; (h) all Indebtedness of a third party secured by any Lien on
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (limited to the lesser of the fair market value at such date of
any asset subject to such Lien or the amount of the Indebtedness secured); (i)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person; (j)
Off-Balance Sheet Liabilities; and (k) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor. For purposes of this Agreement, the amount of any Indebtedness
referred to in clause (k) of the preceding sentence shall be amounts, including
any termination payments, required to be paid to a counterparty after giving
effect to any contractual netting arrangements, and not any notional amount with
regard to which payments may be calculated.

"Indemnified Taxes" shall mean Taxes other than Excluded Taxes and Other Taxes.

"Index Rate" shall mean, for any Index Rate Determination Date, the rate per
annum (rounded upward to the next whole multiple of 1/100 of 1%) equal to (a)
the rate determined by the Administrative Agent to be the offered rate which
appears on Reuters Screen LIBOR01 Page (or any successor page) which displays an
average British Bankers Association Interest Settlement Rate for deposits with a
term equivalent to one (1) month in Dollars, determined as of approximately
11:00 a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date; or (b) in the event the rate referenced in the preceding
clause (a) is not available, the rate per annum determined by the Administrative
Agent (rounded upward to the next whole multiple of 1/100 of 1%) equal to
quotation rate (or the arithmetic mean of rates) offered to SunTrust Bank in the
London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan, for which the Index
Rate is then being determined with maturities comparable to one (1) month as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date.

"Index Rate Determination Date" shall mean the Closing Date and the first
Business Day of each calendar month thereafter.

"Information Memorandum" shall mean the Confidential Information Memorandum
dated August 2009 relating to the Parent and its Subsidiaries and the
transactions contemplated by this Agreement and the other Loan Documents.

"Interest Expense" shall mean, for the Parent and its Subsidiaries on a
consolidated basis for any period determined in accordance with GAAP, the sum of
(a) total interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus (b)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).

"Interest Period" shall mean with respect to (a) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (b) any
Adjusted LIBO Rate Borrowing, a period of one, two, three or six months (and
such longer periods as may be available and agreed to by all Lenders); provided,
that:

the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

if any Interest Period would otherwise end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

any Interest Period which begins on the last Business Day of a calendar month or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month;

an amount equal to each principal installment of the Term Loans shall have an
Interest Period ending on or prior to the payment date for such installment, and
the remaining principal balance (if any) of the Term Loans shall have an
Interest Period determined as set forth above; and

no Interest Period may extend beyond the Revolving Commitment Termination Date,
unless on the Revolving Commitment Termination Date the aggregate outstanding
principal amount of Term Loans is equal to or greater than the aggregate
principal amount of Adjusted LIBO Rate Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.

"Investments" shall have the meaning set forth in ‎Section 7.4.

"IRS" shall mean the United States Internal Revenue Service.

"Issuing Bank" shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to ‎Section 2.22.

"LC Commitment" shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $5,000,000.

"LC Disbursement" shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

"LC Documents" shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).

"LC Exposure" shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.

"Lender Insolvency Event" shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors; or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervener or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

"Lenders" shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each New Lender that joins this Agreement pursuant to ‎Section 2.24.

"Letter of Credit" shall mean any stand-by letter of credit issued pursuant to
‎Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to
the LC Commitment.

"Leverage Ratio" shall mean, as of any date, the ratio of (a) Total Debt as of
such date to (b) EBITDA for the four (4) consecutive Fiscal Quarters ending on
or immediately prior to such date.

"LIBOR" shall mean, for any Interest Period with respect to an Adjusted LIBO
Rate Loan, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum determined by the Administrative Agent as the rate of interest at
which Dollar deposits in the approximate amount of the Adjusted LIBO Rate Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank market for deposits in Dollars at their
request at or about 10:00 a.m. two (2) Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.

"LIBOR Index Rate" shall mean, for any Index Rate Determination Date with
respect to a LIBOR Index Rate Loan, the rate per annum obtained by dividing (i)
the Index Rate by (ii) an amount equal to (a) one, minus (b) the Applicable
Reserve Requirement.

"LIBOR Index Rate Loan" shall mean a Loan bearing interest based on the LIBOR
Index Rate plus the Applicable Margin.

"LIBOR Loan" shall mean a Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate or the LIBOR Index Rate, as applicable.

"Lien" shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

"Loan Documents" shall mean, collectively, this Agreement, the Notes (if any),
the Fee Letter, the LC Documents, the Collateral Access Agreements, the Security
Documents, all Notices of Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.

"Loan Parties" shall mean the Borrower, the Parent and the Subsidiary Loan
Parties.

"Loans" shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

"Material Adverse Effect" shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with the other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (a) the business,
condition (financial or otherwise), operations, properties or prospects of the
Parent and its Subsidiaries taken as a whole; (b) the collective ability of the
Loan Parties to perform their respective obligations under the Loan Documents;
and (c) (i) the validity, binding effect or enforceability of any of the Loan
Documents, (ii) the rights, remedies or benefits available to the Administrative
Agent, the Issuing Bank, Swingline Lender, or any of the Lenders under any of
the Loan Documents, or (iii) the attachment, perfection or priority of any Lien
in favor of the Administrative Agent and/or any of the Lenders under the
Security Documents.

"Material Contracts" shall mean with respect to the Loan Parties and their
Subsidiaries, collectively, all Contractual Obligations to which such Loan Party
or Subsidiary or any of its respective assets are bound (other than those
evidenced by the Loan Documents) for which the breach, non-performance,
cancellation or failure to renew by any party could reasonably be expected to
have a Material Adverse Effect.

"Material Indebtedness" shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Parent or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $4,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the "principal amount" of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

"Material Subsidiary" shall mean at any time any direct or indirect, domestic or
foreign Subsidiary of the Parent having: (a) total assets which exceed, as at
the end of any calendar quarter or, in the case of the consummation of a
Permitted Acquisition, at the time of consummation of such Permitted Acquisition
(calculated by the Borrower on a pro forma basis taking into account the
consummation of such Permitted Acquisition) three percent (3%) of the
consolidated assets of the Parent and its Subsidiaries or (b) net income which
exceeds, at the end of any calendar quarter or, in the case of the consummation
of a Permitted Acquisition, at the time of consummation of such Permitted
Acquisition (calculated by Borrower on a pro forma basis taking into account the
consummation of such Permitted Acquisition), three percent (3%) of the
consolidated net income of the Parent and its Subsidiaries for the prior four
(4) Fiscal Quarters.

"Maturity Date" shall mean, with respect to the Term Loans, the earlier of (a)
November 2, 2012 or (b) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

"Maximum Rate" shall have the meaning set forth in Section 10.12.

"Moody's" shall mean Moody's Investors Service, Inc.

"Mortgage" shall mean a mortgage, leasehold mortgage, deed of trust, deed to
secure debt or similar security instrument made or to be made by a Person owning
an interest in real property granting a Lien on such interest in real estate as
security for the payment of Indebtedness.

"Multiemployer Plan" shall mean a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, and to which the Parent, the Borrower, any Domestic
Subsidiary or any ERISA Affiliate is making, is obligated to make or has made or
been obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

"Net Income" shall mean, for the Parent and its Subsidiaries for any period, the
net income (or loss) of the Parent and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (a) any extraordinary gains
or losses; (b) any gains or losses attributable to write-ups or write-downs of
assets; (c) any equity interest of the Parent or any of its Subsidiaries in the
unremitted earnings of any Person that is not a Subsidiary; and (d) subject to
any requirement herein to compute Net Income on a pro forma basis, any income
(or loss) of any Person accrued prior to (i) the date it becomes a Subsidiary or
is merged into or consolidated with the Parent or any of its Subsidiaries or
(ii) the date that such Person's assets are acquired by the Parent or any of its
Subsidiaries.

"Net Mark-to-Market Exposure" of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. "Unrealized losses" shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and "unrealized profits"
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

"New Commitments" shall have the meaning set forth in Section 2.24(a).

"New Lender" shall have the meaning set forth in Section 2.24(b).

"New Revolving Commitments" shall have the meaning set forth in Section 2.24(a).

"New Revolving Loan" shall have the meaning set forth in Section 2.24(c).

"New Revolving Loan Lender" shall have the meaning set forth in Section 2.24(c).

"New Term Loan Commitments" shall have the meaning set forth in Section 2.24(a).

"Notes" shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Loan Notes.

"Non-Defaulting Lender" shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

"Notices of Borrowing" shall mean, collectively, the Notices of Revolving
Borrowing, the Notices of Swingline Borrowing and the Notice of Term Loan
Borrowing.

"Notice of Conversion/Continuation" shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in ‎Section 2.7(b).

"Notice of Revolving Borrowing" shall have the meaning set forth in ‎Section
2.3.

"Notice of Swingline Borrowing" shall have the meaning set forth in ‎Section
2.4.

"Notice of Term Loan Borrowing" shall have the meaning set forth in Section 2.5.

"Obligations" shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder; (b) all
Hedging Obligations owed by any Loan Party to any Lender or Affiliate of any
Lender or any Person that was a Lender when such Hedging Transaction was
consummated; and (c) all Treasury Management Obligations between any Loan Party
and any Lender or Affiliate of any Lender, together with all renewals,
extensions, modifications or refinancings of any of the foregoing.

"OFAC" shall mean the U.S. Department of the Treasury's Office of Foreign Assets
Control.

"Off-Balance Sheet Liabilities" of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person; (b) any liability of such Person under any sale
and leaseback transactions; (c) any Synthetic Lease Obligation; or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing, but in each case in (a), (b), (c)
or (d) above, which does not constitute or create a liability on the
consolidated balance sheet of such Person and its Subsidiaries.

"OSHA" shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

"Other Taxes" shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

"Parent" shall mean Steiner Leisure Limited, an international business company
organized under the laws of the Commonwealth of The Bahamas.

"Parent Company" shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

"Participant" shall have the meaning set forth in ‎Section 10.4(d).

"Patriot Act" shall have the meaning set forth in ‎Section 10.14.

"Payment Office" shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

"Pension Plan" shall mean an employee pension benefit plan described in Section
3(2) of ERISA.

"Perfection Certificate" shall mean a certificate or certificates of the Loan
Parties in substantially the form of Exhibit 3.1(b)(iii).

"Permitted Acquisition" shall have the meaning set forth in Section 7.3(b).

"Permitted Acquisition Target" shall have the meaning set forth in Section
7.3(b).

"Permitted Investments" shall mean:

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one (1) year from the date of
acquisition thereof;

marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody's;

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody's and in either case maturing within six months from the date of
acquisition thereof;

certificates of deposit, bankers' acceptances and time deposits maturing within
one (1) year of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, (i) any
Lender or (ii) any domestic office of any commercial bank organized under the
laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

fully collateralized repurchase agreements with a term of not more than ninety
(90) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; and

mutual funds investing substantially in any one or more of the Permitted
Investments described in clauses (a) through (e) above.

"Permitted Liens" shall mean:

Liens imposed by law for Taxes not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;

statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen and
other Liens, imposed by operation of law in the ordinary course of business for
amounts which are not overdue for a period of more than ninety (90) days or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

pledges and deposits made in the ordinary course of business in compliance with
workers' compensation, unemployment insurance and other social security laws or
regulations;

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Parent and its Subsidiaries taken as a whole or individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect;

customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

any Liens on any property or asset of the Parent or any Subsidiary of the Parent
existing on the Closing Date set forth on Schedule 7.2; provided that any such
Lien shall not apply to any other property or asset of the Parent or any
Subsidiary of the Parent;

restrictions on transfers of securities imposed by applicable securities laws;
and

Liens securing the Obligations;

provided

, that the term "Permitted Liens" shall not include any Lien securing
Indebtedness (other than the Obligations).



"Person" shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

"Plan" shall mean, at any time, an "employee benefit plan," as defined in
Section 3(3) of ERISA, that the Parent, the Borrower, any Domestic Subsidiary or
any of their ERISA Affiliates maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by the Parent,
the Borrower or any Domestic Subsidiary.

"Potential Defaulting Lender" shall mean, at any time, a Lender (a) as to which
the Administrative Agent has notified the Borrower that an event of the kind
described in the definition of "Lender Insolvency Event" has occurred and is
continuing in respect of such Lender or its Parent Company or any Subsidiary of
such Lender, (b) as to which the Administrative Agent has in good faith
determined and notified the Borrower that such Lender or its Parent Company or a
Subsidiary thereof has notified the Administrative Agent, or has stated
publicly, that it will not comply with its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement,
or (c) that has, or whose Parent Company has, a non-investment grade rating from
Moody's or S&P or another nationally recognized rating agency. Any determination
that a Lender is a Potential Defaulting Lender under any of clauses (a) through
(c) above will be made by the Administrative Agent in its sole discretion acting
in good faith. The Administrative Agent will promptly send to all parties hereto
a copy of any notice to the Borrower provided for in this definition.

"Pro Rata Share" shall mean (a) with respect to any Revolving Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender's
Revolving Commitment (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, such Lender's
Revolving Credit Exposure), and the denominator of which shall be the sum of
such Revolving Commitments of all Lenders (or if such Revolving Commitments have
been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure of all Lenders), (b) with respect to any
Term Loan Commitment of any Lender at any time, a percentage, the numerator of
which shall be such Lender's Term Loan Commitment (or if such Term Loan
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender's Term Loan), and the denominator of which shall
be the sum of such Term Loan Commitments of all Lenders (or if such Term Loan
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Term Loans of all Lenders) and (c) with respect to all
Commitments of any Lender at any time, a percentage, the numerator of which
shall be the sum of such Lender's Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender's Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders' Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

"Property" shall mean any real property or personal property, plant, building,
facility, structure, equipment, inventory or other asset owned, leased or
operated by any Loan Party.

"Purchase Agreement" shall mean that certain Purchase Agreement dated as of
November 2, 2009, by and among Seller, Bliss World Holdings Inc., Bliss World
LLC and the Purchaser (including all exhibits, annexes and schedules thereto).

"Purchase Documents" shall mean the Purchase Agreement and all other documents
and agreements required to be entered into and/or delivered pursuant thereto in
connection with the Acquisition (including, in each case, all exhibits, annexes
and schedules thereto), as they may be amended as permitted by this Agreement.

"Purchaser" shall mean, individually or collectively, the Borrower, the Parent,
Steiner UK Limited and Mandara Spa Asia Limited.

"Qualified Plan" shall mean a Plan that is intended to be tax-qualified under
Section 401(a) of the Code.

"Real Estate" shall mean a parcel (or group of related parcels) of real property
owned or ground leased by any of the Loan Parties.

"Register" shall have the meaning set forth in Section 10.4(c).

"Regulation D, T, U and X" shall mean Regulation D, T, U and X, respectively, of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time, and any successor regulations.

"Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person's Affiliates.

"Release" shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

"Required Lenders" shall mean, at any time, Lenders holding more than fifty
percent (50%) of the aggregate outstanding Revolving Commitments and Term Loans
(or if the Term Loans are not funded, the Term Loan Commitments) at such time or
if the Lenders have no Commitments outstanding, then Lenders holding more than
fifty percent (50%) of the Revolving Credit Exposure and Term Loans; provided,
however, that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Commitments and Revolving Credit Exposure shall
be excluded for purposes of determining Required Lenders.

"Requirement of Law" for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

"Responsible Officer" shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; provided, that, with respect to the financial
covenants, Compliance Certificate and solvency certificate, Responsible Officer
shall mean only the chief financial officer, the treasurer or the Vice-President
- Finance and Chief Accounting Officer of the Borrower.

"Restricted Payment" shall have the meaning set forth in ‎Section 7.5.

"Revolving Commitment" shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to ‎Section 2.24, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned "Revolving Commitment" as provided in the Assignment and Acceptance
executed by such Person as an assignee, in each case as such commitment may be
subsequently increased or decreased pursuant to the terms hereof.

"Revolving Commitment Termination Date" shall mean the earliest of (a) November
2, 2012; (b) the date on which the Revolving Commitments are terminated pursuant
to ‎Section 2.9; and (c) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

"Revolving Credit Exposure" shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender's Revolving Loans, LC
Exposure and Swingline Exposure.

"Revolving Credit Note" shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender's
Revolving Commitment, in substantially the form of Exhibit C.

"Revolving Loan" shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, an Adjusted LIBO Rate Loan or a LIBOR Index Rate Loan.

"S&P" shall mean Standard & Poor's, a Division of the McGraw-Hill Companies.

"Sale/Leaseback Transaction" shall have the meaning set forth in Section 7.9.

"Sanctioned Country" shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

"Sanctioned Person" shall mean (a) a Person named on the list of "Specially
Designated Nationals and Blocked Persons" maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

"SDN" shall have the meaning set forth in Section 7.13(b).

"Security Documents" shall mean the Guaranty and Security Agreement, including
any Guaranty and Security Agreement Supplement, the Mortgages, if any, the
Patent and Trademark Security Agreements (as defined in the Guaranty and
Security Agreement), the Copyright Security Agreements (as defined in the
Guaranty and Security Agreement), if any, the Uncertificated Securities Control
Agreements (as defined in the Guaranty and Security Agreement), the Control
Agreements (as defined in the Guaranty and Security Agreement), if any, the
English Security Documents, the Collateral Access Agreements and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
Property as security for payment of, the Obligations or any portion thereof, and
all financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of the Administrative Agent for the benefit of the Administrative Agent
and the Lenders, as secured parties, as any of the foregoing may be amended,
restated and/or modified from time to time.

"Seller" shall mean Starwood Hotels & Resorts Worldwide, Inc., a Maryland
corporation.

"Solvent" shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person's ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person's property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

"Specified Credit Agreement Representations" means the representations and
warranties set forth in Sections 4.1, 4.2, 4.4(a) and (b), 4.8, 4.11, 4.17, 4.18
and 4.19.

"Specified Acquisition" shall mean the Parent's purchase (directly or
indirectly) of one hundred percent (100%) of the issued and outstanding Capital
Stock, or all or substantially all of the assets, of the Specified Entity.

"Specified Entity" shall mean the entity subject to the Specified Acquisition
and specified in a certificate executed by a Responsible Officer of the Borrower
and delivered to the Administrative Agent on behalf of the Lenders as of the
Closing Date.

"Specified Purchase Agreement Representations" means the representations and
warranties made by Seller to the Purchaser in the Purchase Agreement, in each
case without giving effect to any consent or waiver by any party to the Purchase
Agreement to any exception thereto or deviation therefrom which is materially
adverse to the interests of the Lenders (as determined by the Administrative
Agent in its sole discretion), but only to the extent that the Purchaser has the
right to terminate its obligations (other than indemnity and other obligations
expressed to survive any termination of the Purchase Agreement) under the
Purchase Agreement or refuse to close the Acquisition as a result of a breach of
such representations and warranties in the Purchase Agreement.

"Subsidiary" shall mean, with respect to any Person (the "parent"), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than fifty percent (50%) of the equity or more than fifty
percent (50%) of the ordinary voting power, or in the case of a partnership,
more than fifty percent (50%) of the general partnership interests are, as of
such date, owned, controlled or held; or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
all references to "Subsidiary" hereunder shall mean a Subsidiary of the Parent.
For the avoidance of doubt, the Borrower is a Subsidiary of the Parent.

"Subsidiary Loan Party" shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement. As of the Closing Date, the
current Subsidiary Loan Parties are listed on Schedule 4.3(a).

"Swingline Commitment" shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

"Swingline Exposure" shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
‎Section 2.4, which shall equal such Lender's Pro Rata Share of all outstanding
Swingline Loans.

"Swingline Lender" shall mean SunTrust Bank.

"Swingline Loan" shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

"Swingline Note" shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.

"Synthetic Lease" shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an "operating lease" by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

"Synthetic Lease Obligations" shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication; (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

"Targets" shall mean, collectively, Bliss World Holdings Inc., Blissworld
Limited and Bliss World (Asia) Pte. LTD.

"Target Material Adverse Effect" shall mean (a) a change, event or occurrence
which has a material adverse effect on the assets, financial condition, results
of operations or prospects of Bliss World Holdings, Inc. and its Subsidiaries
(as they are currently operated) taken as a whole, other than changes, events,
occurrences or effects (i) generally affecting (1) the industries in which Bliss
World Holdings, Inc. and its Subsidiaries conduct business or (2) the economy,
or financial or capital markets, in the United States or elsewhere in the world,
including changes in interest or exchange rates or commodities prices, or (ii)
arising out of, resulting from or attributable to (A) changes in law or changes
in general legal, regulatory or political conditions, or changes in generally
accepted accounting principles or in accounting standards that, in each case,
generally affect the industries in which Bliss World Holdings, Inc. does
business, (B) the negotiation, execution, announcement or performance of the
Purchase Agreement or the consummation of the transactions contemplated thereby,
including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, partners or employees, (C) acts of war,
sabotage or terrorism, or any escalation or worsening of any such acts of war,
sabotage or terrorism threatened or underway as of the date hereof, (D)
hurricanes, tornados, earthquakes, or other natural disasters, (E) any action
taken by the Seller, Bliss World Holdings, Inc. or their respective Subsidiaries
as contemplated or permitted by the Purchase Agreement or with the Purchaser's
consent, or any failure by the Seller, Bliss World Holdings, Inc. or their
respective Subsidiaries to take any action as a result of the restrictions in
Article VII of the Purchase Agreement, and (E) any failure to meet forecasts or
projections (but only to the extent any such effect, event or change discussed
in clauses (i) or (ii) do not disproportionately impact Bliss World Holdings,
Inc., its Subsidiaries, or their respective assets or business); or (b) without
limiting the generality of clause (a), the occurrence of any one or more of the
following: (i) a material adverse change in the terms of the arrangements with
any of Bliss LLC's wholesale accounts set forth on Schedule 1.1(m) to the
Purchase Agreement; (ii) during the period from the date of this Agreement until
the Delayed Draw Date (or if such period exceeds sixty (60) days, then during
any consecutive sixty (60) day period from the date hereof until the Delayed
Draw Date), the total revenue of Bliss World Holdings, Inc. is at least
$15,000,000 less than the total revenue of Bliss World Holdings, Inc. for the
comparable number of days prior to the date hereof; or (iii) as of the Delayed
Draw Date, the number of employees of Bliss World Holdings, Inc. is less than
80% of the number of employees of Bliss World Holdings, Inc. as of the date of
this Agreement.

"Tax Returns" shall mean all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

"Taxes" shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Term Loan" shall have the meaning set forth in ‎Section 2.5.

"Term Loan Commitment" shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Delayed Draw Date, in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II. The aggregate principal amount of all Lenders' Term
Loan Commitments is $50,000,000.

"Term Loan Note" shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender's Term Loan
Commitment, in substantially the form of Exhibit E.

"Title IV Plan" shall mean a Pension Plan (other than a Multiemployer Plan),
that is covered by Title IV of ERISA, and that the Parent, the Borrower or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them. A Title IV Plan
also includes any Pension Plan that if it were terminated at any time, would
result in the Parent, the Borrower or ERISA Affiliate being deemed to be a
"contributing sponsor" (as defined in Section 4001(a)(13) of ERISA) of the
terminated plan pursuant to ERISA Section 4069.

"Total Debt" shall mean, as of any date of determination, all Indebtedness of
the Parent and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (k) of the
definition thereto.

"Treasury Management Obligations" shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, purchasing card services, automated
clearing house, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

"Type" shall mean a Base Rate Loan, a LIBOR Index Rate Loan or an Adjusted LIBO
Rate Loan.

"UCC" shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent's Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term "UCC" shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

"Withdrawal Liability" shall mean any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.

Classifications of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. a "Revolving Loan" or "Term Loan") or by Type (e.g. an "Adjusted LIBO Rate
Loan", "LIBOR Index Rate Loan" or "Base Rate Loan") or by Class and Type (e.g.
"Revolving Adjusted LIBO Rate Loan"). Borrowings also may be classified and
referred to by Class (e.g. "Revolving Borrowing") or by Type (e.g. "Adjusted
LIBO Rate Borrowing") or by Class and Type (e.g. "Revolving Adjusted LIBO Rate
Borrowing").

Accounting Terms and Determination.

Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Parent and its Subsidiaries delivered pursuant to ‎Section 5.1(a); provided,
that if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in ‎ARTICLE VI to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend ‎ARTICLE VI for such
purpose), then the Parent's and its Subsidiaries' compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders. Notwithstanding any other provision contained herein, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof. With respect to determining compliance with the
financial covenants set forth in ARTICLE VI for any proposed Permitted
Acquisition or the proposed Specified Acquisition, such calculation shall
include the pro forma EBITDA, EBITDAR, Fixed Charges or other determining
factors for the applicable financial covenant of any Person or business acquired
for the applicable period preceding such acquisition, not to exceed four (4)
Fiscal Quarters, so long as the calculation thereof is done in a manner
reasonably calculated to comply with GAAP and such calculation is detailed in
the supporting calculations to each applicable Compliance Certificate as
detailed and measured to the Administrative Agent's reasonable satisfaction.

Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". In the computation of periods of time
from a specified date to a later specified date, the word "from" means "from and
including" and the word "to" means "to but excluding". Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (b) any reference herein to any Person shall be construed to
include such Person's successors and permitted assigns; (c) the words "hereof",
"herein" and "hereunder" and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof; (d) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement; (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time; and (f) the words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
To the extent that any of the representations and warranties contained in
‎ARTICLE IV under this Agreement is qualified by "Material Adverse Effect", then
the qualifier "in all material respects" contained in ‎Section 3.3(b) and the
qualifier "in any material respect" contained in ‎Section 8.1(c) shall not
apply. Unless otherwise indicated, all references to time are references to
Eastern Standard Time or Eastern Daylight Savings Time, as the case may be.
Unless otherwise expressly provided herein, all references to dollar amounts
shall mean Dollars. In determining whether any individual event, act, condition
or occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.



AMOUNT AND TERMS OF THE COMMITMENTS

General Description of Facilities

.



Subject to and upon the terms and conditions herein set forth, (a) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender's Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with ‎Section
2.2; (b) the Issuing Bank agrees to issue Letters of Credit in accordance with
‎Section 2.22; (c) the Swingline Lender agrees to make Swingline Loans in
accordance with ‎Section 2.4; (d) each Lender agrees to purchase a participation
interest in the Letters of Credit and the Swingline Loans pursuant to the terms
and conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect; and (e) each Lender severally agrees to make a Term Loan to
the Borrower in a principal amount not exceeding such Lender's Term Loan
Commitment on the Delayed Draw Date.

Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans, ratably in proportion to its Pro Rata Share, to
the Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender's Revolving Credit Exposure exceeding such Lender's Revolving Commitment
or (b) the sum of the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitment Amount. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.

Procedure for Revolving Borrowings.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a "Notice of Revolving Borrowing") (x) prior to
11:00 a.m. on the Business Day of the requested date of each Base Rate Borrowing
or a LIBOR Index Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business
Days prior to the requested date of each Adjusted LIBO Rate Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (a) the
aggregate principal amount of such Borrowing; (b) the date of such Borrowing
(which shall be a Business Day); (c) the Type of such Revolving Loan comprising
such Borrowing; and (d) in the case of an Adjusted LIBO Rate Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans, LIBOR Index Rate Loans or Adjusted LIBO
Rate Loans, as the Borrower may request. The aggregate principal amount of each
Adjusted LIBO Rate Borrowing shall be not less than $1,000,000 or a larger
multiple of $500,000, and the aggregate principal amount of each Base Rate
Borrowing or each LIBOR Index Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $500,000; provided, that Base Rate Loans made pursuant
to ‎Section 2.4 or ‎Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Adjusted LIBO Rate Borrowings
outstanding at any time exceed eight (8). Promptly following the receipt of a
Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender's
Revolving Loan to be made as part of the requested Revolving Borrowing.

Swingline Commitment.

Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Swingline Loan Borrowing
substantially in the form of Exhibit 2.4 attached hereto ("Notice of Swingline
Borrowing") prior to 11:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.

The Swingline Lender, at any time and from time to time in its sole discretion,
may, on behalf of the Borrower (which hereby irrevocably authorizes and directs
the Swingline Lender to act on its behalf), give a Notice of Revolving Borrowing
to the Administrative Agent requesting the Lenders (including the Swingline
Lender) to make Base Rate Loans in an amount equal to the unpaid principal
amount of any Swingline Loan. Each Lender will make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Swingline Lender in accordance with ‎Section 2.7, which will
be used solely for the repayment of such Swingline Loan.

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Borrowing
should have occurred. On the date of such required purchase, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.

Each Lender's obligation to make a Base Rate Loan pursuant to ‎Section 2.4(c) or
to purchase the participating interests pursuant to ‎Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender's Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender's participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this ‎Section 2.4, until such amount has been
purchased in full.

Term Loan Commitments.



Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan (each, a "Term Loan") to the Borrower on the
Delayed Draw Date in a principal amount not to exceed the Term Loan Commitment
of such Lender; provided, that if for any reason the Delayed Draw Date does not
occur by February 15, 2010 or the full amount of such Lender's Term Loan
Commitment is not fully drawn on the Delayed Draw Date, the undrawn portion
thereof shall automatically be cancelled and terminated. The Term Loans may be,
from time to time, Base Rate Loans, Adjusted LIBO Rate Loans or LIBOR Index Rate
Loans; provided, that all Term Loans shall be the same Type and that on the
Delayed Draw Date all Term Loans shall be LIBOR Index Rate Loans.

Prior to 11:00 a.m. on the Delayed Draw Date, the Borrower shall give the
Administrative Agent written notice of the Term Loan Borrowing substantially in
the form of Exhibit 2.5 (a "Notice of Term Loan Borrowing"). The Notice of Term
Loan Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing; and (ii) the date of such Borrowing (which
shall be the Delayed Draw Date). Promptly following the receipt of a Notice of
Term Loan Borrowing in accordance herewith, and provided that all conditions are
satisfied in connection with the Delayed Draw Date, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender's
Term Loan to be made as part of the requested Term Loan Borrowing.

Funding of Borrowings.

Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 1:00
p.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in ‎Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower's option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

Unless the Administrative Agent shall have been notified by any Lender prior to
1:00 p.m. on the Business Day of the date of a Borrowing in which such Lender is
to participate that such Lender will not make available to the Administrative
Agent such Lender's share of such Borrowing, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent's demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

All Borrowings shall be funded by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.

Interest Elections.

Each Borrowing initially shall be of the Type specified in the applicable Notice
of Borrowing, and in the case of an Adjusted LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of an Adjusted LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this ‎Section 2.7. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

To make an election pursuant to this ‎Section 2.7, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a "Notice of Conversion/Continuation") that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. on the Business Day of
the requested date of a conversion into a Base Rate Borrowing or a LIBOR Index
Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into an Adjusted LIBO Rate Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing, a LIBOR Index Rate Borrowing or an Adjusted LIBO Rate Borrowing; and
(iv) if the resulting Borrowing is to be an Adjusted LIBO Rate Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of "Interest Period". If any
such Notice of Conversion/Continuation requests an Adjusted LIBO Rate Borrowing
but does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month. The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Adjusted LIBO Rate
Borrowings, LIBOR Index Rate Borrowings and Base Rate Borrowings set forth in
‎Section 2.3.

If, on the expiration of any Interest Period in respect of any Adjusted LIBO
Rate Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as,
an Adjusted LIBO Rate Borrowing or a LIBOR Index Rate Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented in writing. No conversion of any Adjusted
LIBO Rate Loans shall be permitted except on the last day of the Interest Period
in respect thereof.

Upon receipt of any Notice of Conversion/Continuation, the Administrative Agent
shall promptly notify each Lender of the details thereof and of such Lender's
portion of each resulting Borrowing.

Optional Reduction and Termination of Commitments.

Unless previously terminated, all Revolving Commitments, Swingline Commitments
and LC Commitments shall terminate on the Revolving Commitment Termination Date.
The Term Loan Commitments shall terminate on the earliest of (i) the Delayed
Draw Date upon the making of the Term Loans pursuant to Section 2.5 and ‎Section
2.6; (ii) February 15, 2010, if the Delayed Draw Date does not occur by such
date; (iii) the date on which the Term Loan Commitments are terminated pursuant
to Section 2.9; and (iv) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

Upon at least three (3) Business Days' prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender; (ii) any partial
reduction pursuant to this ‎Section 2.8 shall be in an amount of at least
$1,000,000 and any larger multiple of $500,000; and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount below
the principal amount of the Swingline Commitment or the LC Commitment shall
result in a dollar-for-dollar reduction (rounded to the next lowest integral
multiple of $100,000) in the Swingline Commitment and the LC Commitment.

With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender upon not less than five (5) Business Days' prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of ‎Section 2.23 will apply to all amounts
thereafter paid by the Borrower for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.

Repayment of Loans.

The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.

The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.

The Borrower unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of the Term Loan of such
Lender in installments payable on the dates set forth below, with each such
installment being in the aggregate principal amount for all Lenders set forth
opposite such date below (and on such other date(s) and in such other amounts as
may be required from time to time pursuant to this Agreement):



Installment Date

Aggregate Principal Amount

   

March 31, 2010

$ 3,750,000

June 30, 2010

$ 3,750,000

September 30, 2010

$ 3,750,000

December 31, 2010

$ 3,750,000

March 31, 2011

$ 3,750,000

June 30, 2011

$ 3,750,000

September 30, 2011

$ 3,750,000

December 31, 2011

$ 3,750,000

March 31, 2012

$ 5,000,000

June 30, 2012

$ 5,000,000

September 30, 2012

$ 5,000,000





provided

, that, to the extent not previously paid, the aggregate unpaid principal
balance of the Term Loans shall be due and payable on the Maturity Date.



Evidence of Indebtedness.

Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender; (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto;
(iii) the date of each continuation thereof pursuant to ‎Section 2.7; (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
‎Section 2.7; (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans; and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender's Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

At the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and/or a Term Loan Note and, in the case of the Swingline Lender
only, a Swingline Note, payable to the order of such Lender.

Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (a) in the case of prepayment of any
Adjusted LIBO Rate Borrowing, 11:00 a.m. not less than three (3) Business Days
prior to any such prepayment; (b) in the case of any prepayment of any Base Rate
Borrowing or LIBOR Index Rate Borrowing, prior to 11:00 a.m. on the date of such
prepayment; and (c) in the case of Swingline Borrowings, prior to 11:00 a.m. on
the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender's Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with ‎Section 2.13(d);
provided, that if an Adjusted LIBO Rate Borrowing is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to ‎Section 2.19. Each partial prepayment
of any Loan (other than a Swingline Loan) shall be not less than $500,000 or
integral multiple of $100,000 in excess thereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans comprising such Borrowing, and in the case
of a prepayment of a Term Loan Borrowing, to principal installments in direct
order of maturity.

Mandatory Prepayments.



Immediately upon receipt by the Parent or any of its Subsidiaries of proceeds of
any sale or disposition by the Parent or such Subsidiary of the Parent of any of
its assets in excess of $1,000,000 at any one time or $5,000,000 in any Fiscal
Year (excluding (i) sales of inventory in the ordinary course of business; (ii)
sales of obsolete equipment, (iii) the transfer of assets to any Loan Party by
any other Loan Party; (iv) the sale or discount of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof, but in no event shall such sale or discount of accounts
receivable be greater than $500,000 in the aggregate; (v) the disposition of any
Hedging Transaction; (vi) the sale of any Permitted Investment (other than a
Loan Party) and (vii) sales of assets the proceeds of which are invested into
like-kind assets in the businesses of the Borrower and its Subsidiaries within
two hundred seventy (270) days after such assets are sold) the Borrower shall
prepay the Loans in an amount equal to all such proceeds, net of commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such Borrower in connection
therewith (in each case, paid to non-Affiliates). Any such prepayment shall be
applied in accordance with Section 2.12(d).

If the Parent or any of its Subsidiaries issues any debt (other than
Indebtedness permitted under ‎Section 7.1), then no later than the Business Day
following the date of receipt of the proceeds thereof, the Borrower shall prepay
the Loans in an amount equal to all such proceeds, net of underwriting discounts
and commissions and other reasonable costs paid to non-Affiliates in connection
therewith. Any such prepayment shall be applied in accordance with ‎Section
2.12(d).

Except as provided in Schedule 2.12(c), if the Parent or any of its Subsidiaries
issues equity securities (other than in connection with stock issued to fund
Permitted Acquisitions) then no later than the Business Day following the date
of receipt of the proceeds thereof, the Borrower shall prepay the Loans in an
amount equal to fifty percent (50%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
‎Section 2.12(d).

Any prepayments made by the Borrower pursuant to ‎Section 2.12(a), ‎(b) or (c)
above shall be applied as follows: first, to the Administrative Agent's fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders
and the Issuing Bank then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Bank based on their respective Pro Rata
Shares of such fees and expenses; third, to interest then due and payable on the
Loans made to Borrower, pro rata to the Lenders based on their respective pro
rata shares of such interest; fourth, to the principal balance of the Swingline
Loans, until the same shall have been paid in full, to the Swingline Lender;
fifth, pro rata to the remaining principal amortization payments of the Term
Loans; sixth, to the principal balance of the Revolving Loans, until the same
shall have been paid in full, pro rata to the Lenders based on their respective
Revolving Commitments; and seventh, to cash collateralize the Letters of Credit
in accordance with ‎Section 2.22(g) in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon. The Term Loan
Commitment and the Revolving Commitments of the Lenders shall be permanently
reduced by the amount of any prepayments made pursuant to clauses fifth and
sixth above, respectively; provided, that no permanent reduction in the
Revolving Commitments shall be made in connection with any prepayments made
under ‎Section 2.12(a) above if no Event of Default has occurred and is
continuing.

If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to ‎Section 2.9 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under ‎Section 2.19. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans and the LIBOR Index Rate Loans to the
full extent thereof, and finally to Adjusted LIBO Rate Loans to the full extent
thereof. If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit by depositing
cash collateral in an amount equal to such excess plus any accrued and unpaid
fees thereon. Such account shall be administered in accordance with ‎Section
2.22(g).

Interest on Loans.

The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate in
effect from time to time; (ii) on each LIBOR Index Rate Loan at the LIBOR Index
Rate in effect from time to time; and (iii) on each Adjusted LIBO Rate Loan at
the Adjusted LIBO Rate for the applicable Interest Period in effect for such
Loan, plus, in each case, the Applicable Margin in effect from time to time.



The Borrower shall pay interest on each Swingline Loan at the Base Rate plus the
Applicable Margin in effect from time to time.

Notwithstanding clauses (a) and (b) above, if an Event of Default has occurred
and is continuing, at the option of the Required Lenders, the Borrower shall pay
interest ("Default Interest") with respect to all Adjusted LIBO Rate Loans at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Adjusted LIBO Rate Loans for the then-current Interest Period until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans, LIBOR Index Rate Loans (which shall automatically become a Base Rate
Loan) and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 2.0% above the otherwise applicable interest rate for Base Rate
Loans.

Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Interest on all outstanding Base Rate Loans and LIBOR Index Rate Loans shall be
payable monthly in arrears on the last day of each calendar month and on the
Revolving Commitment Termination Date or the Maturity Date, as the case may be.
Interest on all outstanding Adjusted LIBO Rate Loans shall be payable on the
last day of each Interest Period applicable thereto, and, in the case of any
Adjusted LIBO Rate Loans having an Interest Period in excess of three (3) months
or ninety (90) days, respectively, on each day which occurs every three (3)
months or ninety (90) days, as the case may be, after the initial date of such
Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on each Swingline Loan shall be
payable monthly in arrears on the last day of each calendar month and on the
maturity date of such Loan, and on the Revolving Commitment Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Fees.

The Borrower shall pay to the Administrative Agent for its own account fees in
the amounts and at the times previously agreed upon in writing by the Borrower
and the Administrative Agent.

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Applicable Percentage per
annum (determined daily in accordance with Schedule I) on the daily amount of
the unused Revolving Commitment of such Lender during the Availability Period.
For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender. Both LC Exposure and Swingline Exposure shall be used
in calculating Adjusted Total Debt for determining the Adjusted Leverage Ratio.

The Borrower agrees to pay (i) to the Administrative Agent, for the account of
each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for LIBOR Loans then in effect on the average daily amount of such
Lender's LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a facing fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank's standard fees (not to exceed
$500 per Letter of Credit) with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the Default Interest pursuant to ‎Section 2.13(c),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by an additional 2% per annum.

If the Delayed Draw Date and the funding of the Term Loan has not occurred by
December 31, 2009, the Borrower agrees to pay to the Administrative Agent for
the account of each Lender, a ticking fee which shall accrue at a per annum rate
equal to 1.75% on the Term Loan Commitment of each Lender during the period from
January 1, 2010 and ending on the earlier of (i) the date of funding of the Term
Loan and (ii) February 15, 2010. Such ticking fees shall be payable in arrears
on the earlier of (i) the date of funding of the Term Loan and (ii) February 15,
2010.

The Borrower shall pay to the Administrative Agent, for the ratable benefit of
each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent pursuant to the Fee Letter, which shall be due and payable
on the Closing Date.

Accrued fees under paragraphs (b) and (c) of this Section 2.14 shall be payable
quarterly in arrears on the last day of each March, June, September and
December, such payment commencing on the Fiscal Quarter ending December 31,
2009, and on the Revolving Commitment Termination Date (and if later, the date
the Loans and LC Exposure shall be repaid in their entirety); provided further,
that any such fees accruing after the Revolving Commitment Termination Date
shall be payable on demand.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, such Defaulting Lender will not be entitled to any fees
accruing during such period pursuant to paragraphs ‎(b), ‎(c) and (d) of this
Section 2.14 (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees), or any amendment fees hereafter
offered to any Lender, and the pro rata payment provisions of ‎Section 2.21 will
automatically be deemed adjusted to reflect the provisions of this Section 2.14.

Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent's prime lending rate shall
be computed on the basis of a year of three hundred sixty-five (365) days (or
three hundred sixty-six (366) days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and all fees shall be computed and paid on the basis of a year of
three hundred sixty (360) days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

Inability to Determine Interest Rates.

If prior to the commencement of any Interest Period for any Adjusted LIBO Rate
Borrowing or on any Index Rate Determination Date with respect to any LIBOR
Loan:

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the interest rate applicable for such LIBOR Loans on the basis
provided for in the definition of Adjusted LIBO Rate or LIBOR Index Rate, as
applicable, or

the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBO Rate or LIBOR Index Rate, as applicable, does not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their (or its, as the case may be) LIBOR Loans for such Interest
Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make LIBOR Loans, or to continue or
convert outstanding Loans as or into LIBOR Loans, shall be suspended and (ii)
all such affected Loans shall be converted into Base Rate Loans (a) on the last
day of the then current Interest Period applicable thereto if such effected Loan
is an Adjusted LIBO Rate Loan or (b) automatically if such effected Loan is a
LIBOR Index Rate Loan, unless the Borrower prepays such Loans in accordance with
this Agreement. Unless the Borrower notifies the Administrative Agent at least
one (1) Business Day before the date of any Adjusted LIBO Rate Borrowing for
which a Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.

Illegality.

If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any LIBOR Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
LIBOR Loans, or to continue or convert outstanding Loans as or into LIBOR Loans,
shall be suspended. In the case of the making of a LIBOR Loan Revolving
Borrowing, such Lender's Revolving Loan shall be made as a Base Rate Loan as
part of the same Revolving Borrowing for the same Interest Period and if the
affected LIBOR Loan is then outstanding, such Loan shall be converted to a Base
Rate Loan either (a) on the last day of the then current Interest Period
applicable to such LIBOR Loan if such Lender may lawfully continue to maintain
such Loan to such date or (b) immediately if such Lender shall determine that it
may not lawfully continue to maintain such LIBOR Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

Increased Costs.



If any Change in Law shall:



impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate or the LIBOR Index Rate, as applicable, hereunder against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate or the LIBOR Index Rate, as applicable) or the Issuing Bank;

subject any Lender or the Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by ‎Section 2.20 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Bank); or

impose on any Lender or on the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or any LIBOR Loans
made by such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a LIBOR Loan or to increase
the cost to such Lender or the Issuing Bank of participating in or issuing any
Letter of Credit or to reduce the amount received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by such Lender on the Borrower (with a copy of such notice and demand to
the Administrative Agent), to the Administrative Agent for the account of such
Lender, within five (5) Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.



If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender's or the
Issuing Bank's capital (or on the capital of the Parent Company of such Lender
or the Issuing Bank) as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or the Parent Company of such Lender or the Issuing Bank could have
achieved but for such Change in Law (taking into consideration such Lender's or
the Issuing Bank's policies or the policies of the Parent Company of such Lender
or the Issuing Bank with respect to capital adequacy) then, from time to time,
within five (5) Business Days after receipt by the Borrower of written demand by
such Lender (with a copy thereof to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender,
the Issuing Bank or the Parent Company of such Lender or the Issuing Bank for
any such reduction suffered.



A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
paragraph ‎(a) or ‎(b) of this ‎Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within ten (10) days after receipt
thereof.

Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this ‎Section 2.18 shall not constitute a waiver of
such Lender's or the Issuing Bank's right to demand such compensation.

Funding Indemnity.

In the event of (a) the payment of any principal of a LIBOR Loan other than on
the last day of the Interest Period applicable thereto (including as a result of
an Event of Default); (b) the conversion or continuation of a LIBOR Loan other
than on the last day of the Interest Period applicable thereto; or (c) the
failure by the Borrower to borrow, prepay, convert or continue any LIBOR Loan on
the date specified in any applicable notice (regardless of whether such notice
is withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a LIBOR Loan, such loss, cost or expense shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such LIBOR Loan if
such event had not occurred at the Adjusted LIBO Rate applicable to such LIBOR
Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or in the case of a failure to borrow, convert
or continue, for the period that would have been the Interest Period for such
LIBOR Loan) over (ii) the amount of interest that would accrue on the principal
amount of such LIBOR Loan for the same period if the Adjusted LIBO Rate were set
on the date such LIBOR Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such LIBOR Loan. A certificate as
to any additional amount payable under this ‎Section 2.19 submitted to the
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.

Taxes.

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, that if
the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
Indemnified Taxes and Other Taxes) the Administrative Agent, any Lender or the
Issuing Bank (as the case may be) shall receive an amount equal to the sum it
would have received had no such deductions been made; (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this ‎Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall, to the extent
available to the Borrower, deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

(ii) Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender's conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which eliminates or reduces the
rate of withholding tax on payments of interest; or (iii) Internal Revenue
Service Form W-8 BEN, or any successor form thereto, together with a certificate
(A) establishing that the payment to the Foreign Lender qualifies as "portfolio
interest" exempt from U.S. withholding tax under Code section 871(h) or 881(c),
and (B) stating that (1) the Foreign Lender is not a bank for purposes of Code
section 881(c)(3)(A), or the obligation of the Borrower hereunder is not, with
respect to such Foreign Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that section; (2) the
Foreign Lender is not a ten percent (10%) shareholder of the Borrower within the
meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is
not a controlled foreign corporation that is related to the Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other IRS forms as may be
applicable to the Foreign Lender, including Forms W-8 IMY or W-8 EXP.

(iii) Each such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the IRS for such purpose).

(iv) If any Indemnified Taxes or Other Taxes are imposed that result in an
indemnification or payment obligation on the Borrower, the Borrower shall be
entitled to challenge or dispute the imposition of such Indemnified Taxes or
Other Taxes with the applicable Governmental Authority, regardless of whether
such Indemnified Taxes or Other Taxes are imposed on the Borrower or on a Payee.
The Borrower shall be permitted to control any proceeding relating to
Indemnified Taxes or Other Taxes, including as to settlement. At the Borrower's
request, each Payee shall cooperate (at the Borrower's expense) in any such
challenge, dispute or proceeding.

If the Administrative Agent, a Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.20, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.20 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Administrative Agent, any Lender
or the Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

To the extent any Lender assigns all or a portion of its rights and obligations
under this Agreement to an Affiliate of a Lender or an Approved Fund (which
Affiliate or Approved Fund is a "United States Person" within the meaning of
Section 7701(a)(30) of the Code) pursuant to Section 10.4(b)(iii)(A), the
Borrower may request in writing that such assignee provide it with a
duly-completed and validly executed Internal Revenue Service Form W-9 or such
other documentation or information prescribed by applicable law or reasonably
requested by the Borrower to establish that payments received by such assignee
are not subject to U.S. backup withholding and that such assignee is not subject
to U.S. information reporting requirements. Upon its receipt of such request,
such Affiliate of a Lender or Approved Fund shall use reasonable efforts to
provide such documentation to the Borrower provided that the Borrower's written
request confirms that the Borrower, using its best efforts and reasonable
judgment, cannot determine whether such Affiliate of a Lender or Approved Fund
is an "exempt recipient" as defined in Section 1.6049-4(c)(1)(ii) of the U.S.
Federal Income Tax Regulations, and such Affiliate of a Lender or Approved Fund,
in its sole judgment, concludes that the preparation and providing of such
documentation (a) would eliminate or reduce any U.S. backup withholding
obligation of the Borrower, and (b) would not subject it to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Affiliate of
Lender or Approved Fund. The Borrower agrees to pay all costs and expenses
incurred by any such Affiliate of a Lender or Approved Fund in connection with
the preparation and providing of such documentation. Notwithstanding anything to
the contrary contained herein, in no event shall the Administrative Agent, any
Lender, any Affiliate of any Lender or any such Approved Fund incur any
liability to the Borrower or any other Person for failure to provide the
documentation described in this Section 2.20(g) upon the Borrower's written
request.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

Each Borrowing hereunder, each payment by the Borrower on account of any
commitment fee due under this Agreement or letter of credit fee due under this
Agreement (other than the facing fee payable solely to the Issuing Bank) and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the respective Pro Rata Shares of the relevant Lenders.

Each payment (including each prepayment) of the Term Loans shall be allocated
among the Lenders holding such Term Loans pro rata based on the principal amount
of such Term Loans held by such Lenders. Amounts prepaid on account of the Term
Loans may not be reborrowed.

Each payment (including each prepayment) by the Borrower on account of the
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders. Each payment in respect of LC Disbursements in respect
of any Letter of Credit shall be made to the Issuing Bank that issued such
Letters of Credit.

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under ‎Section 2.18, ‎Section 2.19 or ‎Section 2.20, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes (other than Excluded Taxes). Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to ‎Section 2.18, ‎Section
2.19 and ‎Section 2.20 and ‎Section 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees and other Obligations then due hereunder, such
funds shall be applied: first, to the Administrative Agent's fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the payment of
principal of the Loans and unreimbursed LC Disbursements then due hereunder and
any outstanding Hedging Obligations that constitute Obligations, ratably among
the parties entitled thereto in accordance with the amounts of principal,
unreimbursed LC Disbursements and Hedging Obligations then due and payable to
such parties; and fifth to the payment of any other Obligations outstanding
under this Agreement and under any other agreements applicable to outstanding
Loans that are then due and payable.

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Loans and participations in LC Disbursements and Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Letters of Credit.

During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to ‎Section 2.22(d), agrees to issue,
at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire on the earlier of (A) the date one year after
the date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount; and (iv) the Borrower may not
request any Letter of Credit if there is any Defaulting Lender or Potential
Defaulting Lender at the time of such request or issuance unless the Borrower
has cash collateralized (in accordance with Section 2.22(g)) a portion of its
obligations owed to the Issuing Bank with respect to the Letters of Credit and
owed to the Swingline Lender with respect to the Swingline Loans, in each case
equal to such Defaulting Lender's or Potential Defaulting Lender's LC Exposure
or Swingline Exposure, as the case may be. Each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender's
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in ‎ARTICLE III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

At least two (2) Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit directing the Issuing Bank not to issue the Letter of
Credit because such issuance is not then permitted hereunder because of the
limitations set forth in ‎Section 2.22(a) or that one or more conditions
specified in ‎ARTICLE III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank's usual and customary
business practices.

The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof. The
Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders to make a Base Rate
Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided, that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.3(d) hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with ‎Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with ‎Section 2.6. The
proceeds of such Borrowing shall be applied directly by the Administrative Agent
to reimburse the Issuing Bank for such LC Disbursement.

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender's obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever; (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries; (iv) any breach of this Agreement by the Borrower or any
other Lender; (v) any amendment, renewal or extension of any Letter of Credit;
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

To the extent that any Lender shall fail to pay any amount required to be paid
pursuant to paragraphs ‎(d) or ‎(e) of this Section 2.22 on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
‎Section 2.13(c).

If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in paragraphs (g) or
(h) of ‎Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower's risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit as a
result of the occurrence of an Event of Default, such cash collateral so posted
(to the extent not so applied as aforesaid) shall be returned to the Borrower
within three (3) Business Days after all Events of Default have been cured or
waived.

Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

The Borrower's obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

The existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;

Any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

Payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document to the Issuing Bank that does not comply with the terms
of such Letter of Credit;

Any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this ‎Section 2.22, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower's obligations hereunder; or

The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank's failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the "International Standby Practices 1998"
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Cash Collateralization of Defaulting Lender Commitment.

If a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure and
any outstanding Swingline Exposure of such Defaulting Lender until such time as
the Defaulting Lender is replaced with another Lender:

each of the Issuing Bank and the Swingline Lender is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to ‎Section 2.3 in such amounts and in such times as may be required to
(i) reimburse an outstanding LC Disbursement, and (ii) repay an outstanding
Swingline Loan, as applicable, in each case equal to such Defaulting Lender's LC
Exposure or Swingline Exposure, as the case may be;

the Borrower will, not later than three (3) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender, as the case may be), (i) Cash Collateralize a portion of the obligations
of the Borrower owed to the Issuing Bank and the Swingline Lender equal to such
Defaulting Lender's LC Exposure or Swingline Exposure, as the case may be; (ii)
in the case of such Swingline Exposure, prepay all Swingline Loans; or (iii)
make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Bank and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender; and

any amount paid by the Borrower for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
interest bearing account until the termination of the Commitments at which time
the funds in such account shall be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of the following payments as the
same shall become due and payable in the following order of priority: first to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender (pro rata as to
the respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Non-Defaulting Lenders, ratably among them in accordance with the amounts of
such interest then due and payable to them, fourth to the payment of fees then
due and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh, after the
termination of the Commitments and payment in full of all Obligations, to pay
amounts owing under this Agreement to such Defaulting Lender or as a court of
competent jurisdiction may otherwise direct.

Increase of Commitments; New Lenders.

So long as no Default or Event of Default shall then exist, the Borrower may
from time to time after the Closing Date, by written notice to the
Administrative Agent, elect to request (i) an increase to the existing Revolving
Commitments (any such increase, the "New Revolving Commitments") and/or (ii) the
establishment of one or more term loan commitments (the "New Term Loan
Commitments" and, collectively with any new Revolving Commitments, the "New
Commitments" and each, individually, a "New Commitment"), in any case, by an
amount not in excess of $20,000,000 in the aggregate. Each such notice shall
specify the date (each, an "Increased Amount Date") on which the Borrower
proposes that the New Commitments shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent. Each Lender then a party to this
Agreement shall have the first right for a period of five (5) Business Days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Commitment, or to participate
in the New Term Loan Commitments, by a principal amount equal to its Pro Rata
Share of the applicable New Commitments (prior to giving effect to the New
Commitments). No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment, or to participate in the New Term Loan
Commitments, or to increase its other obligations under this Agreement and/or
the other Loan Documents, and any decision by such Lender to so increase or so
participate shall be made in its sole discretion independently from any other
Lender.

If any Lender shall elect not to increase its Revolving Commitment, or not to
participate in the New Term Loan Commitments, pursuant to paragraph (a) of this
Section 2.24 (it being understood that the failure of any Lender to elect to
increase its Revolving Commitment or to participate in the New Term Loan
Commitments within the time periods specified above shall be deemed to be an
election of such Lender not to so increase or participate), the Borrower may
designate another Lender or other Person that is an Eligible Assignee and
reasonably acceptable to the Administrative Agent (each, a "New Lender") to whom
the Borrower proposes to be allocated the remaining portion of the New
Commitments. All New Commitments shall become effective as of such Increased
Amount Date; provided, that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New
Commitments; (ii) the Parent and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in ARTICLE VI as of the last day
of the most recently ended Fiscal Quarter after giving effect to such New
Commitments and any proposed borrowings to be funded within ten (10) Business
Days following such Increased Amount Date; (iii) for each New Lender, the New
Commitments shall be effected pursuant to one or more joinder agreements in form
and substance reasonably satisfactory to the Administrative Agent executed and
delivered by the Borrower, each New Lender and by each other Lender whose
Commitment is to be increased, and the Administrative Agent, and each of which
shall be recorded in the Register and shall be subject to the requirements set
forth in Section 2.20(e); (iv) the Borrower shall make any payments required
pursuant to Section 2.19 in connection with the New Revolving Commitments; (v)
both before and after giving effect to the making of any new Loans, each of the
conditions set forth in Section 3.1 and Section 3.3 shall be satisfied; and (vi)
the Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the terms and conditions herein (i) each of the
Lenders shall assign to each of the New Lenders agreeing to provide New
Revolving Commitments (each a "New Revolving Loan Lender"), and each of the New
Revolving Loan Lenders shall purchase from each of the Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such New Revolving Commitments to the Revolving Commitments, (ii) each New
Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder (a "New Revolving Loan") shall be deemed, for all
purposes, a Revolving Loan and (iii) each New Revolving Loan Lender shall become
a Lender with respect to the New Revolving Commitment and all matters relating
thereto. The terms and provisions of the New Revolving Loans shall be identical
to the Revolving Loans.

On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the terms and conditions herein, each
New Lender agreeing to provide such New Term Loan Commitments shall become a
Lender hereunder. The terms and provisions of any loans extended pursuant to the
New Term Loan Commitments (including interest rates and fees associated with
such New Commitments), shall be established pursuant to an amendment to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, the New Lenders and the Borrower; provided, that, unless the Required
Lenders agree otherwise, the maturity date of each term loan funded under the
New Term Loan Commitments shall not be earlier than the Revolving Commitment
Termination Date. Further, all New Loans made pursuant to the New Term Loan
Commitments (and all interest, fee and other amounts payable thereon) shall be
Obligations under this Agreement and the other Loan Documents and shall be
secured by the Security Documents on a pari passu basis with all other
Obligations secured by the Security Documents. The Borrower, the Administrative
Agent and the New Lenders may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.24.

The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower's notice of each Increased Amount Date. Promptly following each
Increased Amount Date, the Administrative Agent shall notify all Lenders
(including New Lenders) of the identity of New Lenders and the New Commitments
of all Lenders (after giving effect to the assignments contemplated by this
Section 2.24).

Mitigation of Obligations.

If any Lender requests compensation under ‎Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to ‎Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (a) would eliminate or
reduce amounts payable under ‎Section 2.18 or ‎Section 2.20, as the case may be,
in the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.

Replacement of Lenders.

If any Lender is unable to fund any LIBOR Loan pursuant to Section 2.17 or if
any Lender requests compensation under ‎Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to ‎Section 2.20, or if any
Lender is a Defaulting Lender or defaults in its obligation to comply with the
provisions of Section 2.20(e), then the Borrower may, at its sole expense and
effort (but without prejudice to any rights or remedies the Borrower may have
against such Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
‎Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender); provided, that (a) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld; (b) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts); and
(c) in the case of a claim for compensation under ‎Section 2.18 or payments
required to be made pursuant to ‎Section 2.20, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.



CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Conditions To Effectiveness

.



The obligations of the Lenders (including the Swingline Lender) to make
Revolving Loans and the obligation of the Issuing Bank to issue any Letter of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with ‎Section 10.2).

The Administrative Agent shall have received payment of all fees, expenses and
other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement, including, without limitation, the Fee Letter
and the Commitment Letter, with the Administrative Agent or SunTrust Robinson
Humphrey, Inc., as Arranger.

The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Lenders:

a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

duly executed Revolving Credit Notes payable to such Lenders and the Swingline
Note payable to the Swingline Lender;

a Perfection Certificate relating to the Loan Parties and their Subsidiaries
duly completed and executed by each of the Loan Parties;

the Guaranty and Security Agreement duly executed by each of the Loan Parties,
together with UCC financing statements, delivery of all certificated securities
and instruments pledged under the Guaranty and Security Agreement, executed
stock powers and other appropriate endorsements and other documents related
thereto;

the English Security Documents duly executed by each of the parties to them,
together with delivery of all documents and evidence required to ensure
perfection of the Liens created thereby and stipulated thereunder;

duly executed Uncertificated Securities Control Agreements and Patent and
Trademark Security Agreements;

duly executed Collateral Access Agreements relating to the Ft. Lauderdale Lease
and the Gables Granada Plaza Lease;

a certificate of the Responsible Officer of the Borrower identifying the
Specified Entity;

copies of duly executed payoff letters, in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Existing Lender or the
agent thereof, regarding the Existing Indebtedness to be refinanced on the
Closing Date;

a certificate of the Secretary or Assistant Secretary of each Loan Party in the
form of Exhibit 3.1(b)(x), attaching and certifying copies of its bylaws and of
the resolutions of its board of directors, or partnership agreement or limited
liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

certified copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents of each Loan Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign corporation;

a favorable written opinion of Akerman Senterfitt, counsel to the Loan Parties,
together with local counsel opinions, addressed to the Administrative Agent and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request;

a certificate in the form of Exhibit 3.1(b)(xiii), dated the Closing Date and
signed by a Responsible Officer, certifying that, after giving effect to the
funding of any initial Loan or initial issuance of a Letter of Credit (x) no
Default or Event of Default exists, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct and (z)
since the date of the financial statements of the Parent and its Subsidiaries
described in ‎Section 4.5(a), there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;

a certificate in the form of Exhibit 3.1(b)(xiv), dated the Closing Date and
signed by a Responsible Officer, certifying that (x) the Borrower has delivered
true and accurate copies of the executed Purchase Documents, including the
Purchase Agreement, (y) the representations and warranties of any Purchaser
contained in the Purchase Agreement are true and correct in all material
respects and (z) after giving effect to the execution of the Purchase Documents,
no Material Adverse Effect has occurred or is existing;

a duly executed funds disbursement agreement, together with a report setting
forth the sources and uses of the proceeds hereof;

certified copies of all consents, approvals, authorizations, registrations and
filings and orders required to be made or obtained under any Requirement of Law,
or by any Contractual Obligation of each Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents, the Purchase Documents or any of the transactions contemplated
thereby (other than any to be made or obtained prior to the Delayed Draw Date),
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect, and no investigation or inquiry by any
Governmental Authority regarding this Agreement or any transaction being
financed with the proceeds hereof shall be ongoing;

copies of (A) the internally prepared quarterly financial statements of the
Parent and its Subsidiaries on a consolidated basis for the Fiscal Quarter ended
on June 30, 2009, and (B) the audited consolidated financial statements of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2008;

copies of a due diligence report made by Ernst & Young LLP on the Targets and
their Subsidiaries, which report shall be satisfactory to the Administrative
Agent;

[Reserved];

certified list of Cruise Line Contracts entered into by the Parent and/or its
Subsidiaries showing the number of ships served by cruise line and the
applicable contract expiration date;

pay-off letters, termination statements, canceled mortgages and the like
required by the Administrative Agent in connection with the removal of any Liens
(other than Permitted Liens), including, without limitation, all tax liens,
against the assets of the Loan Parties;

UCC, tax lien and judgment search results with respect to the Loan Parties from
all appropriate jurisdictions and filing offices;

such other diligence items as the Administrative Agent may reasonably require;

evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be first priority perfected Liens on the
Collateral (subject only to the Liens permitted by Section 7.2);

confirmation that no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against the Parent or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect; and

certificates of insurance issued on behalf of insurers of the Loan Parties,
describing in reasonable detail the types and amounts of insurance (property and
liability) maintained by the Loan Parties, naming the Administrative Agent as
additional insured on liability policies and with lender loss payee endorsements
for property and casualty policies, in each case meeting the requirements of
Section 5.9 and Section 7(a) of the Guaranty and Security Agreement.

Without limiting the generality of the provisions of ‎Section 3.1, for purposes
of determining compliance with the conditions specified in this ‎Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.



Conditions to Delayed Draw Term Loan.

The obligations of the Lenders to make the Term Loans shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

All of the conditions listed in Section 3.1 shall have been satisfied (or waived
in accordance with Section 10.2) as of the Closing Date.

The Administrative Agent shall have received payment of all fees, expenses and
other amounts due and payable on or prior to the Delayed Draw Date, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement.

The Administrative Agent (or its counsel) shall have received, by the time
periods specified herein, the following, each to be in form and substance
satisfactory to the Lenders (unless otherwise stated herein):

on or prior to the Delayed Draw Date, certified copies of all consents,
approvals, authorizations or filings required to be made or obtained in
connection with the Acquisition (including those required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
regulations promulgated thereunder), and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods, if any, shall have expired and no
investigation or inquiry by any Governmental Authority (including those required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the regulations promulgated thereunder) regarding the transaction being financed
with the proceeds of the Loans (including the Acquisition) shall be ongoing;

no later than the Delayed Draw Date, a solvency certificate, in the form of
Exhibit 3.2(c)(ii), dated as of the Delayed Draw Date and signed by a
Responsible Officer, certifying that, after giving pro forma effect to the
Acquisition and the Borrowing of the Loans to finance such Acquisition, the Loan
Parties are Solvent;

no later than five (5) Business Days prior to the Delayed Draw Date, a
Perfection Certificate relating to the Loan Parties and their Subsidiaries,
including giving pro forma effect to any contemplated Loan Parties and
Subsidiaries to be acquired pursuant to the proposed Acquisition, duly completed
and executed by the Purchaser;

no later than the Delayed Draw Date, an officer's certificate, in the form of
Exhibit 3.2(c)(iv), dated as of the Delayed Draw Date and signed by a
Responsible Officer certifying that (w) the total purchase price paid by the
Purchaser for the Targets and their Subsidiaries, in connection with the
Acquisition, is not greater than $100,000,000 (plus any working capital
adjustments pursuant to the Purchase Documents), (x) the Purchase Documents have
not been amended from the Closing Date, except as permitted pursuant to Section
7.11, (y) after giving effect to the funding of the Term Loan Borrowing and any
Revolving Loan Borrowing made pursuant to this Agreement, the Acquisition has
been consummated in accordance with the terms of the Purchase Documents, except
to the extent not materially adverse to the Lenders, and (z) after giving effect
to the consummation of the Acquisition, no Material Adverse Effect (including no
Target Material Adverse Effect) has occurred or is existing since the Closing
Date;

no later than the Delayed Draw Date, evidence that the Purchaser's cash
contribution toward the purchase price for the Targets and their Subsidiaries is
at least $30,000,000;

no later than the Delayed Draw Date, duly executed Term Loan Notes payable to
such Lenders;

subject to Section 5.11(e), no later than the Delayed Draw Date, a Guaranty and
Security Agreement Supplement duly executed by Bliss World Holdings, Inc. (as
newly constituted) and Steiner UK Limited, a debenture executed by Steiner UK
Limited and a share charge duly executed by the Parent pledging the Capital
Stock of Steiner UK Limited;

no later than the Delayed Draw Date, for each Domestic Subsidiary of the Targets
that would be a Material Subsidiary upon the completion of the Acquisition, a
Guaranty and Security Agreement Supplement duly executed by such Material
Subsidiary (as newly constituted);

no later than the Delayed Draw Date, UCC financing statements, delivery of all
certificated securities and other instruments pledged under the applicable
Security Document by each new Material Subsidiary, executed stock powers and
other appropriate endorsements and other documents related thereto;

no later than the Delayed Draw Date, evidence satisfactory to the Administrative
Agent that the Liens granted pursuant to the Security Documents will be first
priority perfected Liens on the Collateral (subject only to the Liens permitted
by Section 7.2);

no later than the Delayed Draw Date, a favorable written opinion of Akerman
Senterfitt, counsel for the Loan Parties (and the newly constituted Material
Subsidiaries), together with local counsel opinions, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the new Loan Parties, the Loan Documents and the transactions contemplated
therein as the Administrative Agent or the Required Lenders shall reasonably
request;

no later than the Delayed Draw Date, confirmation that no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against the Parent or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect; and

no later than the Delayed Draw Date, copies of the certificates of the Seller
delivered with respect to Article VIII of the Purchase Agreement.

On or prior to the Delayed Draw Date, after giving effect to the funding of the
Term Loan Borrowing and any Revolving Loan Borrowing made pursuant to this
Agreement required to fund the Acquisition, the Acquisition has been duly
consummated in accordance with the terms of the Purchase Documents, except to
the extent not materially adverse to the Lenders, as determined by the
Administrative Agent, and, after giving effect thereto, (i) the Borrower shall
directly or indirectly own one hundred percent (100%) of the issued and
outstanding Capital Stock of Bliss World Holdings, Inc., Bliss World LLC, Bliss
International Licensing, Inc. and Bliss World Card Company, (ii) Steiner UK
Limited shall, directly or indirectly, own one hundred percent (100%) of the
issued and outstanding Capital Stock of Blissworld Limited, and (iii) Mandara
Spa Asia Limited shall, directly or indirectly, own one hundred percent (100%)
of Bliss World (Asia) Pte. LTD.

The Borrower shall keep the Administrative Agent reasonably apprised of the
progress of the completion of the conditions precedent to consummating the
Acquisition (including those conditions listed in Article VIII of the Purchase
Agreement). The Borrower shall provide the Administrative Agent with reasonable
advance written notice of the anticipated Delayed Draw Date, but in no event
shall such notice be less than five (5) Business Days prior written notice.

Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist or would result from such
Borrowing;

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date. Notwithstanding
anything in this Agreement to the contrary, the representations and warranties
relating to Targets and their Subsidiaries made solely on the Delayed Draw Date
under Article IV shall be limited to (x) the Specified Credit Agreement
Representations and (y) the Specified Purchase Agreement Representations;
provided, that, after the Delayed Draw Date, any representation and warranty
relating to a Subsidiary of the Parent (whether such Subsidiary is one of the
Targets or their Subsidiaries) shall not be qualified or limited as immediately
provided above in clause (x) or (y).

since the date of the most recent audited financial statements of the Parent and
its Subsidiaries described in ‎Section 4.5(a), there shall have been no change
which has had or could reasonably be expected to have a Material Adverse Effect;
provided, that solely with respect to the Targets and their Subsidiaries at the
time of any Borrowing related solely to the closing of such Acquisition, there
shall have been no change that has had or could be reasonably expected to have a
Target Material Adverse Effect since the Closing Date;

the Borrower shall have delivered the required Notice of Borrowing; and

the Administrative Agent shall have received such other documents, certificates
and legal opinions as the Administrative Agent or the Required Lenders may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent or the Required Lenders.

In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Issuing Bank
will not be required to issue any Letter of Credit or to extend, renew or amend
any outstanding Letter of Credit and the Swingline Lender will not be required
to make any Swingline Loan, unless the Issuing Bank or the Swingline Lender, as
the case may be, is satisfied that any exposure that would result therefrom is
fully covered or eliminated by the Borrower Cash Collateralizing the obligations
of the Borrower in respect of such Letter of Credit or Swingline Loan in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letter of Credit or Swingline Loan, or makes other arrangements
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender or Potential Defaulting Lender; provided, that no such
Cash Collateralization will constitute a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting Lender.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs ‎(a),
‎(b) and ‎(c) of this Section 3.3.

Delivery of Documents.

All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ‎ARTICLE III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance reasonably satisfactory in all
respects to the Administrative Agent.



REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Existence; Power.

Each of the Parent and its Subsidiaries (a) is duly organized, validly existing
and in good standing as a corporation, partnership or limited liability company
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted, and (c) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

Organizational Power; Authorization.

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party's organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action. This Agreement has been duly executed
and delivered by the Borrower, and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

Organization and Capitalization.



Schedule 4.3(a)

sets forth the name of, the ownership interest of the Parent in, the
jurisdiction of incorporation or organization of, and the type of, each
Subsidiary and identifies each Subsidiary of the Parent that is a Subsidiary
Loan Party, in each case as of the Closing Date.



As of the Closing Date, (i) the authorized Capital Stock of each Subsidiary of
the Parent (including the Borrower) is as set forth on Schedule 4.3(b); (ii) all
issued and outstanding Capital Stock of the Borrower and each of the
Subsidiaries of the Parent is duly authorized and validly issued, fully paid and
nonassessable, and such Capital Stock was issued in compliance in all material
respects with all applicable state, federal and foreign laws concerning the
issuance of securities; (iii) all issued and outstanding Capital Stock of each
of the Loan Parties (other than the Parent) is free and clear of all Liens other
than those in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders; (iv) the identity of the holders of the
Capital Stock of each of the Loan Parties (other than the Parent) and the
percentage of their fully-diluted ownership of the Capital Stock of each of the
Loan Parties (other than the Parent) are set forth on Schedule 4.3(b); and
(v) no Capital Stock of any of the Loan Parties (other than the Parent), other
than those described above, are issued and outstanding. Except as provided in
Schedule 4.3(b), as of the Closing Date, there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any of the Loan Parties
of any Capital Stock of any such entity.

Approvals; No Conflicts.

The execution, delivery and performance by the Borrower of this Agreement, and
by each Loan Party of the other Loan Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority or any other Person, except those as have been
obtained or made and are in full force and effect; (b) will not violate any
Requirements of Law applicable to the Parent or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority; (c) will not violate or
result in a default under any Material Contract binding on the Parent or any of
its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Parent or any of its Subsidiaries; and (d)
will not result in the creation or imposition of any Lien on any asset of the
Parent or any of its Subsidiaries, except Liens (if any) created under the Loan
Documents.

Financial Statements.



The Borrower has furnished, or caused to be furnished, to each Lender (i) the
audited consolidated balance sheet of the Parent and its Subsidiaries as of
December 31, 2008 and the related consolidated statements of income,
shareholders' equity and cash flows for the Fiscal Year then ended, accompanied
by the opinion of Ernst & Young LLP and (ii) the unaudited financial statements
of the Parent and its Subsidiaries as of June 30, 2009, consisting of
consolidated balance sheet and the related consolidated statements of income,
shareholders' equity and cash flows for the six-month period ending on such
date. Such financial statements fairly present the consolidated financial
condition of the Parent and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2008, there have been no changes with respect to the Parent and its
Subsidiaries which have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

All financial statements concerning the Parent and its Subsidiaries which have
been or will hereafter be furnished to the Administrative Agent pursuant to this
Agreement have been or will be prepared in accordance with GAAP consistently
applied (except as disclosed therein) and do or will present fairly in all
material respects the financial condition of the entities covered thereby as at
the dates thereof and the results of their operations for the periods then
ended, subject to, in the case of unaudited financial statements, the absence of
footnotes and normal year-end adjustments.

Each Budget delivered pursuant to Section 5.1(c) of this Agreement represents or
will represent as of the date thereof the good faith estimate of the Parent, the
Borrower and their senior management concerning the most probable course of the
business of the Parent and its Subsidiaries, it being understood that
projections are subject to inherent uncertainties and that actual results may
differ.

Litigation and Environmental Matters.

Except as disclosed on Schedule 4.6(a), there is no litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Parent or any of its Subsidiaries. No litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities (including
those disclosed in Schedule 4.6(a)) is pending against or, to the knowledge of
the Borrower, threatened against or affecting the Parent or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

Except as disclosed on Schedule 4.6(b):

the operations of the Parent and its Subsidiaries comply in all material
respects with all Environmental Laws;

the Parent and its Subsidiaries have all permits, licenses or other
authorizations required under Environmental Laws which the failure to obtain
will or could reasonably be expected to have a Material Adverse Effect and are
in material compliance with such permits;

neither the Parent, any of its Subsidiaries nor any of their respective present
property or operations, are subject to or the subject of, any investigation
known to the Parent or any of its Subsidiaries, any judicial or administrative
proceeding, order, judgment, decree, settlement or other agreement respecting:
(A) any material violation of Environmental Law; (B) any remedial action; or (C)
any material claims or liabilities arising from the Release or threatened
Release of a Hazardous Material into the environment; and

neither the Parent nor any of its Subsidiaries has any material contingent
obligation in connection with any Release or threatened Release of a Hazardous
Material into the environment.

For purposes of this Section 4.6(b) "material" means any noncompliance or basis
for liability which could reasonably be likely to subject the Parent or any of
its Subsidiaries to liability, individually or in the aggregate, in excess of
$4,000,000.

Compliance with Laws and Agreements.



The Parent and each Subsidiary is in compliance with (i) all Requirements of Law
and all judgments, decrees and orders of any Governmental Authority; (ii) all of
their respective organizational documents; and (iii) all Material Contracts,
except in each case where non-compliance, either singly or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Schedule 4.7(b)

contains a complete list, as of the Closing Date, of each Material Contract,
true, correct and complete copies of which (including any amendments or
supplements thereof but excluding the Cruise Line Contracts) have been delivered
to the Administrative Agent. Neither the Parent nor any of its Subsidiaries is
in default under or with respect to any Material Contract to which it is a party
or by which it or any of its Properties are bound. Except as set forth on
Schedule 4.7(b)
, none of the Material Contracts of any Loan Party set forth on
Schedule 4.7(b)
requires the consent of any Person to the granting of a Lien in favor of the
Administrative Agent on the rights of the Loan Party thereunder.



As of the Closing Date, the cruise line contracts identified on the certificate
delivered pursuant to Section 3.1(b)(xx) (the "Cruise Line Contracts") are valid
and binding obligations of the applicable Loan Parties, and to each Loan Party's
knowledge, all other parties thereto, enforceable against the applicable Loan
Parties and, to each Loan Party's knowledge, all other parties thereto in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity.

Investment Company Act, Etc

.



None of the Loan Parties is (a) an "investment company" or is "controlled" by an
"investment company", as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended; or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

Taxes.

As of the Closing Date, except as disclosed in the Parent's filings with the
Securities and Exchange Commission, (i) all Tax Returns required to be filed by
the Parent and its Subsidiaries have been timely and properly filed and (ii) all
Taxes that are due (other than Taxes being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided for
in accordance with GAAP) have been paid, except where the failure to file Tax
Returns or pay Taxes would not reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any claim for Taxes, or to any of
the Parent's or its Subsidiaries' knowledge, has threatened to assert any claim
for Taxes that would, if not paid by the Parent of its Subsidiaries, have a
Material Adverse Effect. All Taxes required by law to be withheld or collected
and remitted (including, without limitation, income tax, unemployment insurance
and workmen's compensation premiums) with respect to the Parent and its
Subsidiaries have been withheld or collected and paid to the appropriate
Governmental Authorities (or are properly being held for such payment), except
for amounts the nonpayment of which or the failure of which to collect, withhold
or remit would not be reasonably likely to have a Material Adverse Effect.

None of the Parent or its Subsidiaries has been notified that either the IRS, or
any other Governmental Authority, has raised or intends to raise, any
adjustments with respect to Taxes of the Parent or its Subsidiaries, which
adjustments would be reasonably likely to have a Material Adverse Effect.

Investigations, Audits, Etc.

As of the Closing Date, except as set forth on Schedule 4.10, neither the Parent
nor any of its Subsidiaries has any knowledge or has received any formal notice
that it is the subject of any review or audit by the IRS or any governmental
investigation concerning the violation or possible violation of any law. Neither
the Parent nor any of its Subsidiaries has any knowledge or has received formal
notice that it is the subject of any review or audit by the IRS or any
governmental investigation concerning the violation or possible violation of any
law (including those disclosed in Schedule 4.10), the outcome of which could
reasonably be expected to result in a Material Adverse Effect.

Margin Regulations.

None of the proceeds of any of the Loans or Letters of Credit will be used,
directly or indirectly, for "purchasing" or "carrying" any "margin stock" with
the respective meanings of each of such terms under Regulation U or for any
purpose that violates the provisions of Regulation T, U or X. Neither the Parent
nor its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying "margin stock."

ERISA; Foreign Pension Plans.



Each Plan complies in all material respects with the applicable provisions of
ERISA, the Code and other Requirements of Law. Except with respect to
Multiemployer Plans, each Qualified Plan (i) has received a favorable
determination from the IRS applicable to the Qualified Plan's current remedial
amendment cycle (as defined in Revenue Procedure 2007-44 or "2007-44" for short)
or (ii) has timely filed for a favorable determination letter from the IRS
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the IRS or (iii) had filed for a
determination letter prior to its "GUST remedial amendment period" (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired or (iv) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the IRS with respect to
such prototype plan. To the best knowledge of the Parent, the Borrower and ERISA
Affiliates, nothing has occurred which would cause the loss of their reliance on
the Qualified Plan's favorable determination letter or opinion letter.

With respect to any Plan that is a retiree welfare benefit arrangement, if any,
all amounts have been accrued on the Parent's consolidated financial statements
in accordance with Statement of Financial Accounting Standards No. 106. The
"benefit obligation" of all Title IV Plans does not exceed the "fair market
value of plan assets" for such Title IV Plans by more than $4,000,000 all as
determined by and with such terms defined in accordance with Statement of
Financial Accounting Standards No. 158.

Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (i) no ERISA Event has occurred or is expected
to occur; (ii) there are no pending or to the best of the Parent's, the
Borrower's and ERISA Affiliate's knowledge, threatened claims, actions or
lawsuits by any Governmental Authority with respect to a Plan; (iii) there are
no violations of the fiduciary responsibility rules with respect to any Plan;
and (iv) neither any Loan Party nor ERISA Affiliate has engaged in a non-exempt
"prohibited transaction," as defined in Section 406 of ERISA and Section 4975 of
the Code, in connection with any Plan, that would subject any Loan Party to a
tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the Code.

Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (i) each Foreign Pension Plan is in compliance
and in good standing (to the extent such concept exists in the relevant
jurisdiction) in all material respects with all laws, regulations and rules
applicable thereto, including all funding requirements, and the respective
requirements of the governing documents for such Foreign Pension Plan; (ii) with
respect to each Foreign Pension Plan maintained or contributed to by any Loan
Party or any Subsidiary of a Loan Party, (A) that is required by applicable law
to be funded in a trust or other funding vehicle, such Foreign Pension Plan is
in compliance with applicable law regarding funding requirements except to the
extent permitted under applicable law and (B) that is not required by applicable
law to be funded in a trust or other funding vehicle, reasonable reserves have
been established where required by ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained; and (iii) no
actions or proceedings have been taken or instituted to terminate or wind-up a
Foreign Pension Plan with respect to which the Loan Parties or any Subsidiary of
a Loan Party could reasonably be expected to have any liability. The accrued
benefit obligations of each Foreign Pension Plan (based on the assumptions used
to fund such Foreign Pension Plan) do not exceed the assets of such Foreign
Pension Plan by an amount greater than $4,000,000.

Ownership of Property.

Each of the Parent and its Subsidiaries has good and marketable title to, or
valid leasehold interests in, all Collateral and all of its other real and
personal property material to the operation of its business, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Parent or purported to have been acquired by the Parent or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Parent and its Subsidiaries are valid and subsisting and are
in full force. As of the Closing Date, the real estate listed in Schedule
4.13(a) constitutes all of the real property owned, leased, subleased or used by
any Loan Party and the Borrower has delivered copies of all material leases to
the Administrative Agent, including all amendments and modifications thereto and
all documents entered into in connection therewith;

Each of the Parent and its Subsidiaries owns, or is licensed, or otherwise has
the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Parent and its Subsidiaries does not infringe in any material
respect on the rights of any other Person. All registered intellectual property
of the Loan Parties is properly registered and is identified on Schedule 10 of
the Guaranty and Security Agreement. The use of such intellectual property by
the Parent and its Subsidiaries and the conduct of their business does not and
has not been alleged by any Person to infringe on the rights of any Person.

Maintenance of Properties; Insurance.

All material Properties used in the business of the Parent and its Subsidiaries
are maintained in good repair, working order and condition (ordinary wear and
tear and casualty excepted) and all appropriate repairs, renewals and
replacements thereof have been made or will be made in a timely manner. Schedule
4.14 lists all insurance policies of any nature maintained, as of the Closing
Date, for current occurrences by each of the Loan Parties, as well as a summary
of the key business terms of each such policy such as deductibles, coverage
limits and term of policy.

Disclosure.

The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Parent or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the reports (including
without limitation all reports that the Parent or any Subsidiary of the Parent
is required to file with the Securities and Exchange Commission), financial
statements, certificates or other written information furnished by or on behalf
of the Borrower or other Loan Parties to the Administrative Agent or any Lender
in connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading; provided, that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Labor Relations.

There are no strikes, lockouts or other labor disputes or grievances against the
Parent or any of its Subsidiaries, or, to the Parent's and the Borrower's
knowledge, threatened against or affecting the Parent or any of its
Subsidiaries, and no unfair labor practice, charges or grievances are pending
against the Parent or any of its Subsidiaries, or to the Parent's and the
Borrower's knowledge, threatened against any of them before any Governmental
Authority, which in each case provided above, could reasonably be expected to
have a Material Adverse Effect. All payments due from the Parent or any of its
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the Parent or any such
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Solvency.

The Parent and its Subsidiaries, when taken as a whole, are Solvent.

OFAC.

None of the Parent, any Subsidiary of the Parent or any Affiliate of the Parent
or any Subsidiary Loan Party (a) is a Sanctioned Person; (b) has more than
fifteen (15%) of its assets in Sanctioned Countries; or (c) derives more than
fifteen (15%) of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any Loans
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Patriot Act.

Neither any Loan Party nor any of its Subsidiaries is an "enemy" or an "ally of
the enemy" within the meaning of Section 2 of the Trading with the Enemy Act of
the United States of America (50 U.S.C. App. Sections 1 et seq.), as amended or
any enabling legislation or executive order relating thereto. Neither any Loan
Party nor any or its Subsidiaries is in violation of (a) the Trading with the
Enemy Act, as amended; (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto; or (c) the Patriot
Act. None of the Loan Parties (i) is a blocked person described in Section 1 of
Executive Order 13224, signed by President George W. Bush on September 24, 2001
or (ii) to the best of its knowledge, engages in any dealings or transactions,
or is otherwise associated, with any such blocked person.

No Material Adverse Effect.

Since December 31, 2008, there have been no events or changes in facts or
circumstances affecting the Parent or any of its Subsidiaries which had or could
reasonably be expected to have a Material Adverse Effect.



Purchase Documents.

The Borrower has furnished to the Administrative Agent true, complete and
correct copies of all material Purchase Documents. The Purchase Documents have
not subsequently been amended, supplemented, or modified (other than (i)
amendments, supplements and modifications, if any, delivered to the
Administrative Agent on or prior to the Closing Date, or (ii) as expressly
permitted by this Agreement after the Closing Date) and constitute the complete
understanding among the parties thereto in respect of the matters and
transactions covered thereby.

[Reserved.]

The consummation of the Acquisition does not and will not violate or conflict
with any laws, rules, regulations or orders of any Governmental Authority or
violate, conflict with, result in a breach of, or constitute a default (with due
notice or lapse of time or both) under any Loan Document, Material Contract or
other documentation relating to Material Indebtedness, or organizational
documents of the Parent or any of its Subsidiaries except if such violations,
conflicts, breaches or defaults have not had and could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Each Purchaser which is a party thereto has all requisite organizational power
and authority to enter into the Purchase Documents to which it is a party and to
carry out the Acquisition.

Brokers.

No broker or finder acting on behalf of any Loan Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans or the Acquisition,
and no Loan Party or Affiliate thereof has any obligation to any Person in
respect of any finder's or brokerage fees in connection therewith.

No Event of Default.

No Default or Event of Default has occurred and is continuing.

Perfection of Security Interest.



All filings, assignments, pledges and deposits of documents or instruments have
been made and all other actions have been taken that are necessary or advisable,
under applicable law, to establish and perfect the Administrative Agent's
security interest in the Collateral. The Collateral and the Administrative
Agent's rights with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses. The Parent or a Subsidiary of the Parent
party to one of the Security Documents is the owner (or lessee or licensee in
the case of leased or licensed Collateral) of the Collateral free from any Lien,
except for the Liens permitted by Section 7.2.

The security interests created by the Guaranty and Security Agreement and the
other Security Documents in favor of the Administrative Agent for the benefit of
the Lenders are legal, valid and enforceable security interests in all right,
title and interest of the Loan Parties in the Collateral, and the Administrative
Agent, for the benefit of the Lenders, has a fully perfected first lien on, and
security interest in, all right, title and interest in all of the collateral
described therein (subject to the Liens permitted by Section 7.2).



AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Financial Statements and Other Information.

The Borrower will deliver, or will cause to be delivered, to the Administrative
Agent and each Lender:

as soon as available and in any event within one hundred five (105) days after
the end of each Fiscal Year of the Parent, a copy of the annual audited report
for such Fiscal Year for the Parent and its Subsidiaries, containing a
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders' equity and cash flows (together with all footnotes thereto) of the
Parent and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by Ernst & Young LLP or other independent public
accountants of nationally recognized standing (without a "going concern" or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Parent and its Subsidiaries for such Fiscal
Year on a consolidated and consolidating basis in accordance with GAAP and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

as soon as available and in any event within fifty (50) days after the end of
each of the first three Fiscal Quarters of the Parent, an unaudited consolidated
and consolidating balance sheet of the Parent and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting forth
in each case in comparative form the figures for the corresponding quarter and
the corresponding portion of the Parent's previous Fiscal Year;

as soon as available and in any event no later than sixty (60) days after the
last day of each Fiscal Year, a Budget of the Parent and its Subsidiaries for
the forthcoming Fiscal Year, prepared on a quarter by quarter basis;

concurrently with the delivery of the financial statements referred to in
paragraphs (a) and (b) of this Section 5.1, a Compliance Certificate signed by a
Responsible Officer of the Borrower, (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default then exists, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto; (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in ‎ARTICLE VI; and (iii) stating whether any
change in GAAP or the application thereof has occurred since the date of the
Parent's and its Subsidiaries' audited financial statements referred to in
‎Section 4.5(a) and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; provided,
however, that no action shall be required by the Borrower under this clause
(iii) to the extent any such change in GAAP or the application thereof does not
affect or apply to the Parent and its Subsidiaries, including the presentation
by the Borrower of such financial statements;

concurrently with the delivery of the financial statements referred to in
paragraphs (a) and (b) in this Section 5.1, a management discussion and analysis
of the material operational and financial developments of the Parent and its
Subsidiaries during such period relating to such financial statements;

concurrently with the delivery of the financial statements referred to in
paragraph (a) of this Section 5.1, a list of all sales or other dispositions of
assets made pursuant to ‎Section 7.6(d) of this Agreement by the Parent and its
Subsidiaries during the Fiscal Year most recently ended, including a description
of the type of replacement assets and amount and type of other proceeds, if any,
received from such sales or other dispositions;

as soon as available and in any event within thirty (30) days after the end of
each Fiscal Year, a list of current Cruise Line Contracts showing the number of
ships served and the contract expiration date for each; and

promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the Parent or
any Subsidiary of the Parent as the Administrative Agent or any Lender may
reasonably request.

So long as the Borrower and/or the Parent is required to file periodic reports
under Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, the Borrower may satisfy its obligation to deliver the financial
statements and the management discussion and analysis (to the extent such
management discussion and analysis is contained in its Form 10-Ks and Form 10-Qs
filed with the U.S. Securities and Exchange Commission) referred to in
paragraphs (a), (b) and (e) of this Section 5.1 by delivering copies of its Form
10-Ks and Form 10-Qs filed with the U.S. Securities and Exchange Commission by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to the Borrower from time to time.

In the event that any financial statement delivered pursuant to paragraphs (a)
or (b) of this Section 5.1 immediately above or any Compliance Certificate is
shown to be inaccurate (regardless of whether this Agreement or any Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an "Applicable Period") than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin for such Applicable Period shall be
determined in accordance with the corrected Compliance Certificate, and (iii)
the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent to the Obligations. This ‎Section 5.1 shall not limit the
rights of the Administrative Agent or the Lenders with respect to ‎Section
2.13(c) and ‎ARTICLE VIII.

Notices of Material Events.

The Borrower will furnish, or will cause to be furnished, to the Administrative
Agent and each Lender prompt (or if a certain time period is required in the
Guaranty and Security Agreement for any notification described below, by no
later than the end of such time period) written notice of the following:

the occurrence of any Default or Event of Default;

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Parent or any Subsidiary which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

the filing or commencement of any action, suit or proceeding by any Person
affecting the Collateral which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

the occurrence of any event or any other development by which the Parent or any
of its Subsidiaries (i) fails to comply with any Environmental Law or to obtain,
maintain or comply with any Environmental Permit; (ii) becomes subject to any
Environmental Liability; (iii) receives notice of any claim with respect to any
Environmental Liability; or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

the occurrence of any ERISA Event that alone, or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

the occurrence of any default or event of default, or the receipt by the Parent
or any of its Subsidiaries of any written notice of an alleged default or event
of default, with respect to any Material Indebtedness of the Parent or any of
its Subsidiaries, any Material Contract or the Purchase Documents;

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect; and

the creation or acquisition by any Loan Party of any Subsidiary.

Each notice delivered under this ‎Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Existence; Conduct of Business.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence and its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business and will continue to engage
in the same business as presently conducted, (but may engage in such other
businesses that are reasonably related, ancillary or incidental thereto) except
to the extent the board of directors of the Borrower or the Parent, as the case
may be, shall have determined that the continued operation or existence of any
Subsidiary (not a Subsidiary Loan Party) or line of business is not necessary
for the continued operation of the core business of the Borrower or the Parent,
as the case may be; provided, that nothing in this ‎Section 5.3 shall prohibit
any merger, consolidation, liquidation or dissolution permitted under ‎Section
7.3.

Compliance with Laws, Etc.

The Borrower will, and will cause its Parent and each of the Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including without
limitation, all Environmental Laws, ERISA and OSHA, except where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

Payment of Obligations.

The Borrower will, and will cause its Parent and each of its Subsidiaries to,
pay and discharge all of its obligations and liabilities (including without
limitation all Taxes, assessments and other government charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) the Parent,
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make such
payment and discharge could not reasonably be expected to result in a Material
Adverse Effect.

Books and Records.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, keep proper books of record and account in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Parent in conformity with GAAP.

Visitation, Inspection, Etc.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, permit any representative of the Administrative Agent or any Lender,
to visit and inspect its Properties, to examine its books and records and to
make copies and take extracts therefrom, and to discuss its affairs, finances
and accounts with any of its officers and with its independent certified public
accountants, all in accordance with Section 6(g) of the Guaranty and Security
Agreement.

Maintenance of Properties.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Insurance.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, maintain or cause to be maintained, with financially sound and
reputable insurers, public liability and property damage insurance with respect
to its business and the Properties and the business and Properties of its Parent
and the Subsidiaries of the Parent against loss or damage of the kinds and for
amounts customarily carried or maintained by corporations of established
reputation engaged in similar businesses and will deliver evidence thereof to
the Administrative Agent. With respect to such insurance maintained by any Loan
Party, the Borrower shall, and shall cause each Loan Party to, maintain
insurance in accordance with Section 7(a) of the Guaranty and Security
Agreement. In the event the Parent or any of its Subsidiaries fails to provide
the Administrative Agent with evidence of the insurance coverage required by
this Agreement and the Guaranty and Security Agreement, the Administrative Agent
may purchase insurance at the Borrower's expense to protect the Administrative
Agent's interests in the Collateral. This insurance may, but need not, protect
the interests of the Parent or any of its Subsidiaries. The coverage purchased
by the Administrative Agent may not pay any claim made by the Parent or any of
its Subsidiaries or any claim that is made against the Parent or any of its
Subsidiaries in connection with the Collateral. The Borrower may later cancel,
or cause to be cancelled, any insurance purchased by the Administrative Agent,
but only after providing the Administrative Agent with evidence that the
Borrower has obtained, or has caused to be obtained, insurance as required by
this Agreement. If the Administrative Agent purchases insurance for the
Collateral, the Borrower will be responsible for the costs of that insurance,
including interest and other Charges imposed by such the Administrative Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrower is able to obtain on its own.

Use of Proceeds and Letters of Credit.

The proceeds of the Revolving Loans shall be used (i) to finance a portion of
the Acquisition, (ii) to pay certain fees and expenses associated with the
Acquisition, (iii) to refinance the Existing Indebtedness, (iv) for Capital
Expenditures, (v) to finance Permitted Acquisitions, and (vi) for working
capital and general corporate purposes. The Borrower will obtain Letters of
Credit solely for general corporate and working capital purposes.

The proceeds of the Term Loan shall be used (i) to finance a portion of the
Acquisition, and (ii) to pay certain fees and expenses associated with the
Acquisition.

Additional Subsidiaries.

If any Subsidiary becomes a Material Subsidiary after the Closing Date, or any
Material Subsidiary is acquired or formed after the Closing Date, the Borrower
will promptly notify the Administrative Agent and the Lenders thereof and,
within ten (10) Business Days after any such Subsidiary becomes a Material
Subsidiary, or such Material Subsidiary is acquired or formed, will cause such
Material Subsidiary to become a Subsidiary Loan Party.

If, at any time, determined as of each Fiscal Quarter and based upon the
financial statements delivered pursuant to Sections 5.1(a) and (b), as the case
may be, the aggregate net income or assets (on a non-consolidated basis) of the
Subsidiaries that are not Material Subsidiaries are equal to or greater than the
Aggregate Subsidiary Threshold, then the Borrower shall cause one or more of
such non-Material Subsidiaries to become additional Subsidiary Loan Parties, as
provided in paragraph (d) of this Section 5.11, within ten (10) Business Days
after such date of determination, so that after including the net income and
assets of any such additional Subsidiary Loan Parties, the aggregate net income
and assets (on a non-consolidated basis) of all Subsidiaries that are not
Subsidiary Loan Parties would be less than the Aggregate Subsidiary Threshold.

Upon the occurrence and during the continuation of any Event of Default, if the
Required Lenders so direct, the Borrower shall cause all of the Subsidiaries of
the Parent to become additional Subsidiary Loan Parties, regardless of whether
such Subsidiaries are Material Subsidiaries or not, as provided in paragraph (d)
of this Section 5.11, within ten (10) Business Days after the Borrower's receipt
of written confirmation of such direction from the Administrative Agent.

A Subsidiary shall become an additional Subsidiary Loan Party by executing and
delivering to the Administrative Agent a Guaranty and Security Agreement
Supplement, and in the case of certain Foreign Subsidiaries, a Security
Document, in a form and substance reasonably satisfactory to the Administrative
Agent, accompanied by (i) all other Loan Documents related thereto;
(ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and, except in the case of Section 5.11(c) above, opinions of
counsel comparable to those delivered pursuant to ‎Section 3.1(b) and Section
3.2(c); and (iii) such other documents as the Administrative Agent may
reasonably request. No Subsidiary that becomes a Subsidiary Loan Party shall
thereafter cease to be a Subsidiary Loan Party or be entitled to be released or
discharged from its obligations under the Subsidiary Guaranty Agreement.

Notwithstanding anything in this Section 5.11 to the contrary, (i) no Foreign
Subsidiary that is (A) a "controlled foreign corporation" ("CFC") within the
meaning of Section 957(a) of the Code and (B) a direct or indirect Subsidiary of
the Borrower (provided that the Borrower is a "United States Person" within the
meaning of Section 7701(a)(30) of the Code) shall be required to guarantee or
pledge assets as Collateral to support any Obligation of the Borrower, and no
more than sixty-five percent (65%) of the voting power of all classes of Capital
Stock of such a Subsidiary shall be pledged as Collateral to support any
Obligation of the Borrower; and (ii) during the taxable year in which the
Acquisition occurs, neither Blissworld Limited nor Bliss World (Asia) Pte. LTD.
shall be required to guarantee or pledge assets as Collateral to support any
Obligation of the Borrower, and no more than sixty (65%) of the voting power of
all classes of Capital Stock of Blissworld Limited or Bliss World (Asia) Pte.
LTD. shall be pledged as Collateral to support any Obligation of the Borrower.
For the sake of clarity, a Subsidiary that is a CFC may pledge its assets or
have its shares pledged as Collateral to support the obligation of any obligor
that is not a "United States Person" within the meaning of Section 7701(a)(30).

Notwithstanding anything in this Section 5.11 to the contrary, but subject to
Section 5.11(e), (i) upon the consummation of the Acquisition, Borrower shall
cause Bliss World Holdings, Inc. and its Subsidiaries to become Subsidiary Loan
Parties; and (ii) within thirty (30) days after the end of the taxable year in
which the Acquisition occurs, the Borrower shall cause Blissworld Limited to
become a Subsidiary Loan Party.

Additional Collateral.

Subject to Section 5.11(e), after the Closing Date, in the event any Loan Party
acquires a fee interest or ground lease in any Real Estate with a fair market
value in excess of $5,000,000 or acquires additional fee interests or ground
leases in Real Estate such that the aggregate total fair market value of the
Real Estate for such Loan Party exceeds $20,000,000, the Borrower shall, or
shall cause the respective Loan Party to, deliver to the Administrative Agent a
fully executed Mortgage over such acquired Property in form and substance
reasonably satisfactory to the Administrative Agent, together with such title
insurance policies, surveys, appraisals, evidence of insurance, legal opinions,
environmental assessments and other documents and certificates as shall be
reasonably required by the Administrative Agent. To the extent any Loan Party
entered into a new lease after the Closing Date for premises which the Borrower
reasonably anticipates will contain Collateral (other than fixtures) with an
aggregate fair market value in excess of $300,000, the Borrower shall forward,
or shall cause to be forwarded, such lease to the Administrative Agent and, if
reasonably requested by the Administrative Agent, cause a Collateral Access
Agreement or similar landlord waiver and consent, in a form and substance
reasonably satisfactory to the Administrative Agent, to be executed by the
applicable Loan Party and the applicable landlord for the benefit of the
Administrative Agent and the Lender and promptly delivered to the Administrative
Agent.

Subject to Section 5.11(e), the Borrower shall (i) cause each Person, upon its
becoming a Material Subsidiary (provided that this shall not be construed to
constitute consent by any of the Lenders to any transaction not expressly
permitted by the terms of this Agreement), promptly to guaranty the Obligations,
pursuant to Section 5.11, and to grant to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, a security interest in the
real, personal and mixed Property of such Person to secure the Obligations and
(ii) pledge, or cause to be pledged, to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, all of the Capital Stock of
such Material Subsidiary, to secure the Obligations. The documentation for such
guaranty, security and pledge shall be substantially similar to the Loan
Documents executed concurrently herewith with such modifications as are
reasonably requested by the Administrative Agent.

Subject to Section 5.11(e), immediately after (i) the Acquisition and the date
any of the Targets or any of their Subsidiaries, as the case may be, becomes a
Subsidiary Loan Party, the Borrower shall use commercially reasonable efforts to
deliver to the Administrative Agent, with respect to any lease entered into by
such Subsidiary Loan Party for premises which the Borrower reasonably
anticipates will contain Collateral (other than fixtures) with an aggregate fair
market value in excess of $300,000, a landlord waiver and consent agreement, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the applicable landlord and the applicable lessee for the benefit of the
Administrative Agent and the Lenders.

Taxes.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, duly pay and discharge, or cause to be paid and discharged, before
the same shall become overdue, all material Taxes, assessments and other
governmental charges imposed upon it and its Real Estate, sales and activities,
or any part thereof, or upon the income or profits therefrom, as well as all
claims for labor, materials, or supplies that if unpaid might by law become a
Lien or charge upon any of its Property; provided, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall be diligently contested in good faith by appropriate proceedings
and if the Parent or such Subsidiary shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP; and provided, further,
that the Parent and each Subsidiary of the Parent will pay or secure with a bond
all such Taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor.

Compliance with Contracts, Licenses, and Permits.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, comply with (a) the provisions of its applicable organizational
documents, (b) all agreements and instruments by which it or any of its
Properties may be bound and (c) all applicable decrees, orders, and judgments,
in each case, to the extent that the failure to so comply would reasonably be
expected to have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any Governmental Authority shall become
necessary or required in order that the Parent or any of its Subsidiaries may
fulfill any of the Obligations, the Borrower will, or (as the case may be) will
cause such Parent or such Subsidiary of the Parent, as applicable, to promptly
take or cause to be taken all reasonable steps within the power of such Parent
or such Subsidiary to obtain such authorization, consent, approval, permit or
license and furnish the Administrative Agent and the Lenders with evidence
thereof.

Ownership.

The Borrower shall at all times be directly one hundred percent (100%) owned by
the Parent.

Further Assurances.

The Borrower will, and will cause each Loan Party to, execute any and all
further documents, agreements and instruments, and take all such further actions
which may be required under any applicable law, or which the Administrative
Agent or any Lender may reasonably request, to effectuate the transactions
contemplated by the Loan Documents.



FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Leverage Ratio.

The Parent and its Subsidiaries, on a consolidated basis, shall have as of the
last day of each applicable Fiscal Quarter and the twelve (12) month period then
ended (commencing with the Fiscal Quarter ending December 31, 2009), a Leverage
Ratio of not greater than:



Fiscal Quarter

Leverage Ratio

   

Each Fiscal Quarter ending prior to December 31, 2010



2.00:1.00

Each Fiscal Quarter ending on or after December 31, 2010

1.75:1.00



Adjusted Leverage Ratio.

The Parent and its Subsidiaries, on a consolidated basis, shall have as of the
last day of each applicable Fiscal Quarter and the twelve (12) month period then
ended (commencing with the Fiscal Quarter ending December 31, 2009), an Adjusted
Leverage Ratio of not greater than:



Fiscal Quarter

Adjusted Leverage Ratio

   

Each Fiscal Quarter ending prior to December 31, 2010



4.75:1.00

Each Fiscal Quarter ending on or after December 31, 2010

4.50:1.00



Fixed Charge Coverage Ratio.

The Parent and its Subsidiaries, on a consolidated basis, shall have as of the
last day of each applicable Fiscal Quarter and the twelve month period then
ended (commencing with the Fiscal Quarter ending December 31, 2009), a Fixed
Charge Coverage Ratio of not less than 1.25:1:00.

Capital Expenditures.

The Parent and its Subsidiaries will not make Capital Expenditures in excess of
(a) $11,000,000 for Fiscal Year 2009 (provided that Capital Expenditures made by
acquired Subsidiaries prior to the closing of a Permitted Acquisition by the
Parent or any of its Subsidiaries shall not apply to such threshold amount) and
(b) $15,000,000 during any Fiscal Year thereafter.



NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Indebtedness and Preferred Equity.

The Borrower will not, and will not permit its Parent and any of the
Subsidiaries of the Parent to, create, incur, assume or suffer to exist any
Indebtedness, except:

Indebtedness created pursuant to the Loan Documents;

Indebtedness of the Parent and its Subsidiaries existing on the date hereof and
set forth on Schedule 7.1 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

Indebtedness of the Parent or any Subsidiary of the Parent incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within ninety (90) days after such acquisition or the completion of
such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided, further, that the aggregate principal amount of such Indebtedness does
not exceed $5,000,000 at any time outstanding;

Indebtedness of the Parent owing to any Subsidiary of the Parent and of any
Subsidiary of the Parent owing to the Parent or any other Subsidiary of the
Parent; provided, that any such Indebtedness that is owed by a Subsidiary that
is not a Subsidiary Loan Party shall be subject to ‎Section 7.4; provided,
further, that if any Loan Party is the obligor on any such Indebtedness
described in this Section 7.1(d), such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
reasonably satisfactory to the Administrative Agent;

Guarantees in the ordinary course of business by the Parent of Indebtedness of
any Subsidiary of the Parent and by any Subsidiary of the Parent of Indebtedness
of the Parent or any other Subsidiary of the Parent; provided, that Guarantees
by any Loan Party of Indebtedness of any Subsidiary that is not a Subsidiary
Loan Party shall be subject to ‎Section 7.4;

Indebtedness of any Person which becomes a Subsidiary of the Parent after the
date of this Agreement; provided, that (i) such Indebtedness exists at the time
that such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed
$5,000,000 outstanding at any time;

Indebtedness incurred by the Parent or any of its Subsidiaries (whether assumed
by the Parent or such Subsidiary or issued to the seller) in any Permitted
Acquisition as part of the consideration therefore, provided that such
Indebtedness is unsecured and is subordinated to the Obligations on terms
reasonably acceptable to the Administrative Agent (including, without imitation,
in amount, amortization, maturity, interest rate, premiums, fees, covenants,
subordination, events of default and remedies);

Indebtedness in respect of Liens permitted under Section 7.2 in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;

Indebtedness in respect of Hedging Obligations permitted by ‎Section 7.10; and

other unsecured Indebtedness of the Parent or its Subsidiaries in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding.

Notwithstanding anything herein to the contrary, any secured Indebtedness of the
Parent and its Subsidiaries, collectively (other than pursuant to Section 7.1(a)
and Section 7.1(i)) shall not in the aggregate exceed $5,000,000 at any one time
and any unsecured Indebtedness of the Parent and its Subsidiaries, collectively
(other than pursuant to Section 7.1(d), Section 7.1(e) and Section 7.1(i)) shall
not in the aggregate exceed $5,000,000 at any one time.

The Borrower will not, and will not permit the Parent or any Subsidiary of the
Parent to, issue any preferred stock or other preferred equity interests that
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise; (ii) is or becomes by its terms mandatorily redeemable or
repurchaseable by the Parent or such Subsidiary at the option of the holder
thereof, in whole or in part; or (iii) is convertible or exchangeable at the
option of the holder thereof for Indebtedness or preferred stock or any other
preferred equity interests described in this paragraph, on or prior to, in the
case of clause (i), (ii) or (iii), within ninety-one (91) days after the
Revolving Commitment Termination Date.

Negative Pledge.

Subject to Section 7.1, the Borrower will not, and will not permit the Parent or
any of the Subsidiaries of the Parent to, create, incur, assume or suffer to
exist any Lien on any of its assets or property now owned or hereafter acquired,
except:

Permitted Liens;

purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by ‎Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within ninety (90) days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

any Lien (i) existing on any asset of any Person (including a Permitted
Acquisition Target) at the time such Person becomes a Subsidiary of the Parent;
(ii) existing on any asset of any Person (including a Permitted Acquisition
Target) at the time such Person is merged with or into the Parent or any
Subsidiary of the Parent; or (iii) existing on any asset prior to the
acquisition thereof by the Parent or any Subsidiary of the Parent; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition and any extension, renewal or replacement of such obligations
otherwise permitted hereunder;

Liens incurred in connection with any sale/leaseback transaction permitted under
Section 7.9;

Liens securing Indebtedness of the Parent or its Subsidiaries not exceeding
$5,000,000 in the aggregate; and

extensions, renewals, or replacements of any Lien referred to in paragraphs ‎(a)
through ‎(e) of this ‎Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

Fundamental Changes; Permitted Acquisitions.

The Borrower will not and will not cause or permit the Parent or the Parent's
Subsidiaries to directly or indirectly: (i) amend, modify or waive any term or
provision of its organizational documents, including its articles of
incorporation, certificates of designations pertaining to preferred stock,
by-laws, partnership agreement or operating agreement unless required by law
except if such amendment, modification, or waiver could not reasonably be
expected to have a Material Adverse Effect; (ii) consummate any transaction of
merger or consolidation except upon not less than five (5) Business Days prior
written notice to the Administrative Agent, any Subsidiary of the Parent may be
merged with or into any wholly-owned Subsidiary of the Parent so long as if
either such Subsidiary was a Subsidiary Loan Party prior to such merger, the
surviving Subsidiary is a Subsidiary Loan Party; (iii) liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except to the extent
the Board of Directors of the Parent determines that such Subsidiary (to the
extent such Subsidiary is not a Loan Party) is not necessary to the continued
operation of the core business of the Parent; or (iv) acquire by purchase or
otherwise all or any substantial part of the business or assets of, or a
business line, unit or division of, any other Person except pursuant to the
Acquisition, the Specified Acquisition or a Permitted Acquisition or any
Investment permitted under Section 7.4.

Notwithstanding the foregoing, in addition to the Acquisition and the Specified
Acquisition, the Parent or its Subsidiaries may acquire all or substantially all
of the assets or Capital Stock of, or a business line, unit or division of, any
Person (the "Permitted Acquisition Target") (in each case, a "Permitted
Acquisition") subject to the satisfaction of each of the following conditions or
waiver thereof by the Requisite Lenders:

the Administrative Agent shall receive at least fifteen (15) Business Days'
prior written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;

such Permitted Acquisition shall only involve a business (A) of the type engaged
in by the Parent and its Subsidiaries as of the Closing Date or the Delayed Draw
Date, as applicable; or (B) substantially similar, related or incidental to the
business engaged in by the Parent and its Subsidiaries as of the Closing Date or
Delayed Draw Date, as applicable, and which business would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to the Loan Parties prior to such Permitted
Acquisition;

no additional Indebtedness or other liabilities other than permitted pursuant to
Section 7.1 shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of the Parent and its Subsidiaries (including the
Permitted Acquisition Target and its Subsidiaries if they constitute
Subsidiaries of the Parent or its Subsidiaries) after giving effect to such
Permitted Acquisition, except (A) Loans made hereunder, and (B) ordinary course
trade payables and accrued expenses and other Indebtedness of the Permitted
Acquisition Target to the extent permitted by Section 7.1;

both before or after giving effect to the proposed Permitted Acquisition on a
pro forma basis, the Parent and its Subsidiaries shall be in compliance with the
financial covenants set forth in ARTICLE VI and the Borrower shall provide the
Administrative Agent with evidence satisfactory to the Administrative Agent in
its sole discretion that the Parent and its Subsidiaries are in such compliance;

in the case of a Permitted Acquisition of Capital Stock of a Person, the
Permitted Acquisition shall be of at least ninety percent (90%) of the Capital
Stock of Permitted Acquisition Target;

the purchase is consummated pursuant to a negotiated acquisition agreement on a
non-hostile basis and approved by the Permitted Acquisition Target's board of
directors or comparable governing body (and shareholders, if necessary) prior to
the consummation of the Permitted Acquisition; and the acquisition documents in
respect of which are reasonably satisfactory to the Administrative Agent
(including, without limitation, in respect of representations, indemnities and
opinions) and the results of due diligence in respect of such purchase are
reasonably satisfactory to the Administrative Agent;

the purchase price for the Permitted Acquisition (excluding the Specified
Acquisition) shall not exceed, without the prior written consent of the Required
Lenders, an amount equal to (A) $10,000,000 per transaction or (B) together with
all other Permitted Acquisitions permitted under this Section 7.3, $15,000,000
per Fiscal Year (in each case, including the incurrence or assumption of any
Indebtedness in connection therewith and transaction-related contractual
payments required to be made during the term of this Agreement, including the
maximum amounts payable under earn-out or similar contingent purchase price
adjustments or agreements to be made during the term of this Agreement, and any
other Restricted Payment pursuant to the acquisition agreement governing any
Permitted Acquisition), and the Parent and its Subsidiaries shall have complied
with all of the requirements of the Loan Documents in respect thereof;

the business and assets acquired in such Permitted Acquisition shall be free and
clear of all Liens (other than Liens permitted by Section 7.2);

at or prior to the closing of any Permitted Acquisition, the Administrative
Agent for the benefit of the Lenders shall be granted a first priority perfected
Lien (to the extent required by the Security Documents and subject to Liens
permitted by Section 7.2) in all assets acquired pursuant thereto or in the
assets and Capital Stock of the Permitted Acquisition Target as and to the
extent required by Section 5.11 and Section 5.12, and the Parent and/or its
Subsidiaries, as applicable, and the Permitted Acquisition Target shall have
executed such documents and taken such actions as may be reasonably required by
the Administrative Agent in connection therewith;

concurrently with delivery of the notice referred to in paragraph (b)(i) of this
Section 7.3, the Borrower shall have delivered to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, a
certificate of the Responsible Officer of the Parent to the effect that (x) the
Parent and its Subsidiaries, when taken as a whole, will be Solvent upon the
consummation of the Permitted Acquisition and (y) the Parent and its
Subsidiaries have completed their due diligence investigation with respect to
the Permitted Acquisition Target and such Permitted Acquisition, which
investigation was conducted in a manner similar to that which would have been
conducted by a prudent purchaser of a comparable business and the results of
which investigation were delivered to the Administrative Agent;

at least five (5) Business Days prior (or such alternative date acceptable to
the Administrative Agent) to the date of such Permitted Acquisition, the
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, copies of the acquisition agreement
and related agreements and instruments, and all opinions, certificates, lien
search results, copies of all environmental reports and memoranda related
thereto to the extent prepared in connection with such Permitted Acquisition,
and other documents reasonably requested by the Administrative Agent;

to the extent such information is available to the applicable purchaser prior to
the date of such Permitted Acquisition, the Borrower shall have delivered to the
Administrative Agent a copy of the annual audited report for the two (2) most
recent fiscal years for the Permitted Acquisition Target and its Subsidiaries
containing a consolidated balance sheet of the Permitted Acquisition Target and
its Subsidiaries as of the end of such fiscal years and the related consolidated
statements of income, stockholders' equity and cash flows (together with all
footnotes thereto) of the Permitted Acquisition Target and its Subsidiaries for
such fiscal years, setting forth in each case in comparative form the figures
for the previous fiscal years, all in reasonable detail and reported on by an
independent public accountant of nationally recognized standing (without a
"going concern" or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Permitted Acquisition Target and
its Subsidiaries for such fiscal years on a consolidated and consolidating basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

at least ten (10) Business Days prior to the date of such Permitted Acquisition,
the Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, unaudited consolidated balance sheet
of the Permitted Acquisition Target and its Subsidiaries as of the end of the
two (2) most recent fiscal quarters for the Permitted Acquisition Target and its
Subsidiaries and the related unaudited consolidated and consolidating statements
of income and cash flows of the Permitted Acquisition Target and its
Subsidiaries for such fiscal quarters, setting forth in each case in comparative
form the figures for the corresponding quarter;

the Administrative Agent shall receive evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that the Permitted
Acquisition Target and its Subsidiaries has consolidated EBITDA for the trailing
twelve (12) month period prior to such Permitted Acquisition date of not less
than $0; and

at the time of such Permitted Acquisition and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, engage in any business other than businesses of the type
conducted by the Parent and its Subsidiaries on the Closing Date and the Delayed
Draw Date, as applicable, and businesses reasonably related, ancillary or
complimentary, thereto.

Notwithstanding anything to the contrary, in the event that the Borrower has not
consummated the Specified Acquisition prior to the Closing Date, the Parent may
consummate the Specified Acquisition after the Closing Date, provided that the
following conditions are satisfied:

the Administrative Agent shall receive at least ten (10) Business Days' prior
written notice of the anticipated closing of the Specified Acquisition, which
notice shall include a reasonably detailed description of such proposed
Specified Acquisition;

no additional Indebtedness or other liabilities other than permitted pursuant to
Section 7.1 shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of the Parent and its Subsidiaries (including the
Specified Entity and its Subsidiaries if they constitute Subsidiaries of the
Parent or its Subsidiaries) after giving effect to such Specified Acquisition,
except (A) Loans made hereunder, and (B) ordinary course trade payables, accrued
expenses and other Indebtedness of the Specified Entity to the extent permitted
by Section 7.1;

both before or after giving effect to the proposed Specified Acquisition on a
pro forma basis, the Parent and its Subsidiaries shall be in compliance with the
financial covenants set forth in ARTICLE VI and the Borrower shall provide the
Administrative Agent with evidence satisfactory to the Administrative Agent in
its sole discretion that the Parent and its Subsidiaries are in such compliance;

the purchase is consummated pursuant to a negotiated acquisition agreement on a
non-hostile basis and approved by the Specified Entity's board of directors or
comparable governing body (and shareholders, if necessary) prior to the
consummation of the Specified Acquisition and the acquisition documents in
respect of which are reasonably satisfactory to the Administrative Agent
(including, without limitation, in respect of representations, indemnities and
opinions);

the purchase price for the Specified Acquisition shall not exceed, without the
prior written consent of the Required Lenders, an amount equal to $20,000,000
(including the incurrence or assumption of any Indebtedness in connection
therewith and transaction-related contractual payments required to be made
during the term of this Agreement, including the maximum amounts payable under
earn-out or similar contingent purchase price adjustments or agreements), and
the Parent and its Subsidiaries shall have complied with all of the requirements
of the Loan Documents in respect thereof;

the business and assets acquired in such Specified Acquisition shall be free and
clear of all Liens (other than Liens permitted by Section 7.2);

at or prior to the closing of the Specified Acquisition, the Administrative
Agent for the benefit of the Lenders shall be granted a first priority perfected
Lien (to the extent required by the Security Documents and subject to Liens
permitted by Section 7.2) in all assets acquired pursuant thereto or in the
assets and Capital Stock of the Specified Entity as and to the extent required
by Section 5.11 and Section 5.12, and the Parent and the Specified Entity shall
have executed such documents and taken such actions as may be required by the
Administrative Agent, in its sole discretion, in connection therewith;

concurrently with delivery of the notice referred to in paragraph (d)(i) of this
Section 7.3, the Borrower shall have delivered to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, a
certificate of the Responsible Officer of the Parent to the effect that the
Parent and its Subsidiaries, when taken as a whole, will be Solvent upon the
consummation of the Specified Acquisition;

at least five (5) Business Days prior (or such later date acceptable to the
Administrative Agent) to the date of such Specified Acquisition, the
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, copies of the acquisition agreement
and related agreements and instruments, and all opinions, certificates, lien
search results, copies of all environmental reports and memoranda related
thereto to the extent prepared in connection with such Specified Acquisition,
and other documents reasonably requested by the Administrative Agent;

at least fifteen (15) Business Days prior to the date of such Specified
Acquisition, the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, copies of (A) the
internally prepared quarterly financial statements of the Specified Entity and
its Subsidiaries on a consolidated basis for the fiscal quarter ended on June
30, 2009 or any subsequent fiscal quarter end, if available, and (B) the audited
consolidated financial statements for the Specified Entity and its Subsidiaries
for the fiscal year ended December 31, 2008 or any subsequent fiscal year end,
if available; and

at the time of such Specified Acquisition and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing.

Investments, Loans, Etc.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger),
any Capital Stock, evidence of indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of a Person, or any assets of any other
Person that constitute a business unit or division of any other Person, or
create or form any Subsidiary (all of the foregoing being collectively called
"Investments"), except:

Investments (other than Permitted Investments) existing on the date hereof and
set forth on Schedule 7.4 (including Investments in Subsidiaries);

Permitted Investments;

Investments constituting Permitted Acquisitions, the Acquisition and the
Specified Acquisition;

Guarantees by the Parent and its Subsidiaries to the extent constituting
Indebtedness permitted by ‎Section 7.1; provided, that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitations set forth in
clause (a) of this Section 7.4;

Investments made by the Parent in or to any Subsidiary of the Parent and by any
Subsidiary of the Parent to the Parent or in or to another Subsidiary of the
Parent; provided, that, after the Closing Date, the aggregate amount of
Investments by Loan Parties in or to, and Guarantees by Loan Parties of
Indebtedness of any Subsidiary that is not a wholly-owned Subsidiary shall not
exceed $1,000,000 at any time outstanding;

Investments in trade receivables or received in connection with the bankruptcy
or reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

Investments consisting of deposit accounts maintained by the Parent and its
Subsidiaries in the ordinary course of business in connection with their cash
management system;

Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of Property permitted by
Section 7.6;

Investments constituting contributions to and payment of benefits by the Parent
or its Subsidiaries under any Plan in existence as of the Closing Date as
required by the benefit commitments in such Plan as of the Closing Date;

Hedging Transactions permitted by ‎Section 7.10; and

Other Investments in addition to those permitted elsewhere in this Section 7.4
in an aggregate amount not to exceed $5,000,000 at any time outstanding.

Restricted Payments.

The Borrower will not, and will not permit the Parent or any Subsidiaries of the
Parent to, declare or make, or agree to pay or make, directly or indirectly, any
dividend or distribution on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of Capital Stock or Indebtedness subordinated in right of payment to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness, whether now
or hereafter outstanding (each, a "Restricted Payment"), except for (a)
dividends payable by the Parent or any Subsidiary of the Parent solely in the
Parent's or such Subsidiary's Capital Stock; (b) dividends payable by the Parent
on its Capital Stock; provided, that, (i) the Term Loans have been paid in full
and satisfied and the Term Loan Commitments are no longer outstanding and (ii)
there are no Revolving Loans then outstanding; (c) repurchases and redemptions
of the Parent's and its Subsidiaries' Capital Stock; provided, that (x) the
aggregate amount of such Restricted Payments in the form of Capital Stock
repurchases made by the Parent and/or its Subsidiaries in Fiscal Year 2010 does
not exceed $5,000,000 or $10,000,000 for any Fiscal Year thereafter, and (y) the
Parent and its Subsidiaries are in pro forma compliance (after giving effect to
such Restricted Payments) with the financial covenants set forth in ARTICLE VI;
(d) Restricted Payments made by any Subsidiary of the Parent to the Parent or to
another Subsidiary of the Parent, on at least a pro rata basis with any other
shareholders if such Subsidiary is not wholly owned by the Parent and other
wholly owned Subsidiaries of the Parent; (e) Restricted Payments made with
respect to intercompany Indebtedness that is expressly subordinate to the
Obligations and permitted pursuant to Section 7.1(d); and (f) Restricted
Payments made pursuant to any acquisition agreement governing any Permitted
Acquisition; provided, that in no event shall any Restricted Payment (including,
without limitation, those listed in paragraphs (a) - (f) of this Section 7.5) be
declared or made if either a Default or Event of Default shall have occurred and
be continuing at the date of declaration or payment thereof or would result
therefrom.

Sale of Assets.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary's Capital Stock to any Person other than a Loan Party (or to qualify
directors if required by applicable law), except:

the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

the sale of inventory and Permitted Investments in the ordinary course of
business;

transfers of assets between the Loan Parties;

sales, assignments, transfers, leases, conveyances or other dispositions of
assets (other than pursuant to paragraphs (a), (b) and (c) of this Section 7.6),
if such transaction (i) is for consideration consisting at least seventy-five
percent (75%) of cash, (ii) is for not less than fair market value (as
determined in good faith by the Borrower's board of directors or equivalent
governing body), and (iii) when combined with all such other transactions (each
such transaction being valued at book value) during the immediately preceding
twelve (12) month period, represents the disposition of not greater than either
(x) three percent (3%) of the total consolidated assets of the Parent and its
Subsidiaries or (y) three percent (3%) of the net income of the Parent and its
Subsidiaries, in each case, determined as at the end of the Fiscal Year
immediately preceding that in which such transaction is proposed to be entered
into; and

the Sale/Leaseback Transactions, if any, identified on Schedule 7.9.

Notwithstanding anything to the contrary, proceeds from such permitted sales and
dispositions shall be applied in accordance with Section 2.12. Notwithstanding
anything to the contrary, the Capital Stock or substantially all of the assets
of a Subsidiary Loan Party may not be conveyed, sold, leased, assigned,
transferred or otherwise disposed of to any Person other than a Loan Party.

Transactions with Affiliates.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Parent or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties; (b) transactions between or
among the Parent and any Subsidiary of the Parent not involving any other
Affiliates; and (c) any Restricted Payment permitted by ‎Section 7.5.

Restrictive Agreements.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Parent or any of its Subsidiaries to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired; or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Parent or any other Subsidiary, to Guarantee Indebtedness of the
Parent or any other Subsidiary of the Parent or to transfer any of its property
or assets to the Parent or any Subsidiary of the Parent; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document; (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided, such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder; (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness; and (iv) clause (a) shall not apply to
customary provisions in leases restricting the assignment thereof.

Sale and Leaseback Transactions.

The Borrower will not, and will not permit the Parent and any of the
Subsidiaries of the Parent to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any Property used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such Property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (each, a
"Sale/Leaseback Transaction"), except for those Sale/Leaseback Transactions
listed on Schedule 7.9, or unless the sale involved in such Sale/Leaseback
Transaction is not prohibited by Section 7.6 and the lease involved in such
Sale/Leaseback Transaction is not prohibited by Section 7.1.

Hedging Transactions.

The Borrower will not, and will not permit the Parent and any of the
Subsidiaries of the Parent to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Parent or any Subsidiary of the Parent is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Parent or any of the
Subsidiaries of the Parent is or may become obliged to make any payment (a) in
connection with the purchase by any third party of any Capital Stock or any
Indebtedness or (b) as a result of changes in the market value of any Capital
Stock or any Indebtedness) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

Amendment to Material Documents.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, amend, modify or waive any of its rights under (a) any
certificate of incorporation, bylaws or other organizational documents, (b) any
Material Contract, (c) any Purchase Document, or (d) any documentation related
to Material Indebtedness, if, in each case of (a), (b), (c) or (d) above, such
amendment, modification or waiver could reasonably be expected to have a
Material Adverse Effect.

Accounting Changes.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change the
Fiscal Year of the Parent or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Parent and
the Borrower.

Government Regulation; OFAC.



Neither the Parent nor any of its Subsidiaries will (i) be or become subject at
any time to any law, regulation, or list of any Governmental Authority of the
United States (including, without limitation, the OFAC list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties, or (ii) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act.

No Loan Party will, and no Loan Party will permit any of its Subsidiaries to (i)
become a person whose property or interests in property are blocked or subject
to blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)); (ii) engage in any
dealings or transactions prohibited by Section 2 of such executive order, or be
otherwise knowingly associated with any such person in any manner in violation
of Section 2; (iii) be a person on the list of Specially Designated Nationals
and Blocked Persons (an "SDN") under OFAC regulations; or (iv) conduct business
with an SDN or in a country in violation of an economic sanctions program of the
United States administered by OFAC or any successor agency.

Hazardous Materials.

The Borrower will not, and will not cause or permit the Parent or any of the
Subsidiaries of the Parent to, cause or permit a Release of any Hazardous
Material on, at, in, under, above, to, from or about any of the Real Estate
where such Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities by the Loan Parties or any of their Subsidiaries
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Real Estate or any of
the Collateral, other than in the case of (a) or (b), such violations or
Environmental Liabilities that could not reasonably be expected to have a
Material Adverse Effect.

ERISA; Foreign Pension Plans.

The Borrower will not and will not cause or permit any ERISA Affiliate to cause
or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to have a Material Adverse Effect.

The Borrower shall not, and shall not cause or permit the Parent or any of the
Subsidiaries of the Parent to, establish, maintain and operate any Foreign
Pension Plan that is not in compliance with all the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority or
the respective requirements of the governing documents for such Foreign Pension
Plan, where the failure to comply could reasonably be expected to have a
Material Adverse Effect.

Use of Proceeds.

No proceeds of any Revolving Loan shall be used to finance a portion of the
Acquisition or any fees and expenses associated with the Acquisition until the
conditions listed in Section 3.2 have been satisfied or waived.

No proceeds of any Loan shall be used, and no portion of any Letter of Credit
shall be obtained, for the purpose of purchasing or carrying any "margin
security" or "margin stock" as such terms are used in Regulations U and X, and
none of the transactions contemplated by this Agreement will violate or result
in a violation of Regulation T, U or X.



EVENTS OF DEFAULT

Events of Default

.



If any of the following events (each an "Event of Default") shall occur:

the Borrower shall fail to pay any principal of any Loan or of any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount payable under paragraph ‎(a) of this ‎Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

any representation or warranty made or deemed made by or on behalf of the
Borrower, the Parent or any Subsidiary of the Parent in or in connection with
this Agreement or any other Loan Document (including the Schedules attached
thereto) and any amendments or modifications hereof or waivers hereunder, or in
any certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

the Parent or any of its Subsidiaries shall fail to observe or perform any
covenant or agreement contained in ‎Section 5.1, ‎Section 5.2, ‎Section 5.3
(with respect to the Borrower's existence), Section 5.5, Section 5.7, Section
5.9, Section 5.10, Section 5.11, Section 5.12, Section 5.13, ‎ARTICLE VI or
‎ARTICLE VII; or

any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those occurrences described in other
provisions of this Section 8.1 for which a different grace or cure period is
specified, or for which no cure period is specified and which constitute
immediate Events of Default), or any other Loan Document, and such failure shall
remain unremedied for thirty (30) days after the occurrence thereof; or

the Parent or any Subsidiary of the Parent (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made by any Loan Party, in each case prior to the stated maturity thereof; or

the Parent or any Subsidiary of the Parent shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph ‎(h) of this ‎Section 8.1; (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Parent or any such Subsidiary or for a substantial part of its
assets; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; or (vi) take any action for the purpose of effecting any
of the foregoing; or

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Parent or any Subsidiary of the Parent or its debts, or any substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Parent or any
such Subsidiary or for a substantial part of its assets, and in any such case,
such proceeding or petition shall remain undismissed for a period of sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

the Loan Parties when taken as a whole cease to be Solvent; or

(i) any of the Loan Documents for any reason, other than a partial or full
release in accordance with the terms thereof, ceases to be in full force and
effect or is declared to be null and void, or any Loan Party denies that it has
any further liability under any Loan Documents to which it is party, or gives
notice to such effect; or (ii) the Purchase Documents shall cease to be valid
and binding agreements against any party thereto other than in accordance with
their express terms to the extent such cessation is adverse in any material
respect to the Administrative Agent and the Lenders; or

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect or any action or event shall
have occurred or failed to occur with respect to a Foreign Pension Plan that
when taken together with any other liability could reasonably be expected to
result in a Material Adverse Effect; or

any one or more money judgments, writs or warrants of attachment or similar
process involving an aggregate amount at any time in excess of $4,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against the Parent or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days; or

any non-monetary judgment or order shall be rendered against the Parent or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days; or

a Change in Control shall occur or exist; or

(i) the Parent or any of its Subsidiaries shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
material part of the business of the Parent and its Subsidiaries, taken as a
whole, and such order shall continue in effect for more than forty-five (45)
days or (ii) there shall occur any material damage to, or loss, theft,
attachment, levy or destruction of, any Collateral, whether or not insured, or
any strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy or terrorism, or other casualty, which in any such case causes, for more
than fifteen (15) consecutive days, the cessation or substantial curtailment of
revenue producing activities of the Parent or its Subsidiaries, taken as a
whole, if such event or circumstance is not covered by business interruption
insurance and could reasonably be expected to result in a Material Adverse
Effect; or

the loss, suspension or revocation of, or failure to renew, any license, permit
or authorization now held or hereafter acquired by the Parent or any of its
Subsidiaries, or any other action shall be taken by any Governmental Authority
in response to any alleged failure by the Parent or any of its Subsidiaries to
be in compliance with applicable law if such loss, suspension, revocation or
failure to renew or other action, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; or

the Administrative Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Security
Documents with the priority required by the relevant Security Document; or

any Event of Default (as defined therein) shall occur under any of the other
Loan Documents; or

any order, judgment or decree shall be entered against any Loan Party decreeing
the dissolution or split up of such Loan Party and such order shall remain
undischarged or unstayed for a period in excess of thirty (30) days; or

[Reserved]; or

the Parent or any of its Subsidiaries fails to obtain or maintain any operating
licenses or Environmental Permits; begin, continue or complete any remediation
activities as required by any environmental authorities; store or dispose of any
Hazardous Materials in accordance with applicable Environmental Laws; or comply
with any other Environmental Laws; if any of the foregoing failures has or is
reasonably likely to subject the Borrower or its Subsidiaries to liability,
individually or in the aggregate, in excess of $4,000,000 and could reasonably
be expected to have a Material Adverse Effect; or

if, at any time, the Parent and its Subsidiaries, taken as a whole, loses forty
percent (40%) or more of their net revenue from Cruise Line Contracts due to
cancellations or non-renewals of Cruise Line Contracts ("40% Loss"); such loss
to be determined by comparing the net revenue reflected in the Parent's and its
Subsidiaries' consolidated quarterly financial statements for the immediately
trailing four (4) Fiscal Quarters (provided to the Administrative Agent pursuant
to Section 5.1(b)) against the net revenue reflected in the Parent's and its
Subsidiaries' consolidated annual financial statements for the prior Fiscal Year
(provided to the Administrative Agent pursuant to Section 5.1(a)); provided,
however, that if the Parent's and its Subsidiaries' net revenue in any Fiscal
Year is less than the net revenue reflected in the audited, consolidated
financial statements of the Parent and its Subsidiaries for the Fiscal Year
ended December 31, 2008, then the 40% Loss shall be determined by comparing the
net revenue reflected in the Parent's and its Subsidiaries' consolidated
quarterly financial statements for the immediately trailing four (4) Fiscal
Quarters (provided to the Administrative Agent pursuant to Section 5.1(b))
against the net revenue reflected in the audited, consolidated financial
statements of the Parent and its Subsidiaries for the Fiscal Year ended December
31, 2008;

THEN

, and in every such event (other than an event with respect to the Parent or any
of its Subsidiaries described in paragraphs
‎(g)
or
‎(h)
of this
‎Section 8.1
) and at any time thereafter during the continuance of such event, the
Administrative Agent may, and upon the written request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments and LC Commitment,
whereupon the Commitment of each Lender shall terminate immediately, and the
obligation of the Issuing Bank to issue any Letter of Credit shall terminate
immediately; (ii) declare the principal of and any accrued interest on the
Loans, an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and all other Obligations owing hereunder, to
be, whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) exercise all remedies contained in any
other Loan Document, including, without limitation, any Security Document; and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either paragraphs
(g)
or
(h)
of this
Section 8.1
shall occur, the Commitments and LC Commitment shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon, and all fees, and all other Obligations (including, without limitation,
Obligations in respect of Letters of Credit then outstanding) shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder shall be cumulative, and not exclusive.





THE ADMINISTRATIVE AGENT

Appointment of the Administrative Agent

.



Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

The Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
and except for so long as the Administrative Agent may agree at the request of
the Required Lenders to act for the Issuing Bank with respect thereto; provided,
that the Issuing Bank shall have all the benefits and immunities (i) provided to
the Administrative Agent in this Article with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term "Administrative Agent" as used in this Article included the Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

Nature of Duties of the Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing; (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in ‎Section 10.2); and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in ‎Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a "Default" or "Event of
Default" hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document; (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith; (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document; (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document; or (v) the
satisfaction of any condition set forth in ‎ARTICLE III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Lack of Reliance on the Administrative Agent.

Each of the Lenders, the Swingline Lender and the Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent, the
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders, the Swingline Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder. Each of the Lenders acknowledges and agrees that outside legal
counsel to the Administrative Agent in connection with the preparation,
negotiation, execution, delivery and administration (including any amendments,
waivers and consents) of this Agreement and the other Loan Documents is acting
solely as counsel to the Administrative Agent and is not acting as counsel to
any Lender (other than the Administrative Agent and its Affiliates) in
connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.

Certain Rights of the Administrative Agent.

If the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

The Administrative Agent in its Individual Capacity.

The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms "Lenders",
"Required Lenders", "holders of Notes", or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Parent or any Subsidiary or Affiliate of the Borrower
as if it were not the Administrative Agent hereunder.

Successor Administrative Agent.

The Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.

Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. If within forty-five (45) days after written notice is given of the
retiring Administrative Agent's resignation under this ‎Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent's
resignation shall become effective; (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan
Documents; and (iii) the Required Lenders shall thereafter perform all duties of
the retiring Administrative Agent under the Loan Documents until such time as
the Required Lenders appoint, subject to the approval of the Borrower provided
that no Default or Event of Default shall have occurred and be continuing, a
successor Administrative Agent as provided above. After any retiring
Administrative Agent's resignation hereunder, the provisions of this Article
shall continue in effect for the benefit of such retiring Administrative Agent
and its representatives and agents in respect of any actions taken or not taken
by any of them while it was serving as the Administrative Agent.

In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing Bank
and/or the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or Swingline Lender,
respectively, effective at the close of business on a date specified in such
notice (which date may not be less than three (3) Business Days after the date
of such notice); provided that such resignation by the Issuing Bank will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank; and provided, further, that such resignation by the Swingline
Lender will have no effect on its rights in respect of any outstanding Swingline
Loans or on the obligations of the Borrower or any Lender under this Agreement
with respect to any such outstanding Swingline Loan.

Authorization to Execute other Loan Documents.

Each Lender hereby authorizes the Administrative Agent to execute on behalf of
all Lenders all Loan Documents other than this Agreement.

[Reserved].



Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the IRS or any authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so to the extent provided in this Agreement and the Loan
Documents) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

The Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under ‎Section 10.3)
allowed in such judicial proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender, the Swingline Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under ‎Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

Titled Agents.

Each Lender and each Loan Party agrees that any documentation agent or
syndication agent, in such capacity, shall have no duties or obligations under
any Loan Documents to any Lender or any Loan Party. Anything herein to the
contrary notwithstanding, none of the Book Manager or Arranger or other titled
agents listed on the cover page hereof, in its capacity as such, shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder. Each Lender and each Loan Party agrees
that the Administrative Agent shall have the right, in its sole discretion, to
designate or appoint any Lender as a titled agent.





MISCELLANEOUS

Notices

.



Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

To the Borrower: Steiner U.S. Holdings, Inc.

c/o Steiner Management Services, LLC

770 South Dixie Highway, 2nd Floor

Coral Gables, Florida 33146

Attention: Mr. Stephen Lazarus

Chief Financial Officer

Telecopy Number: (305) 358-9976

To the Administrative Agent

or Swingline Lender: SunTrust Bank

777 Brickell Avenue, 4th Floor

Miami, Florida 33131

Attention: Ed Balcazar, Senior Vice President

Telecopy Number: (305) 579-7133

With a copy to: SunTrust Bank

Agency Services

303 Peachtree Street, N. E., 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

Telecopy Number: (404) 221-2001

With a copy to: Alston & Bird LLP

1180 W. Peachtree Street

Atlanta, Georgia 30309-3424

Attention: Rick Blumen

Telecopy Number: (404) 253-8366

To the Issuing Bank: SunTrust Bank

25 Park Place, N. E./Mail Code 3706

Atlanta, Georgia 30303

Attention: Phil Acuff

Telecopy Number: (404) 588-8129

With a copy to: Alston & Bird LLP

1180 W. Peachtree Street

Atlanta, Georgia 30309-3424

Attention: Rick Blumen

Telecopy Number: (404) 253-8366

To any other Lender: the address set forth in the Administrative Questionnaire
or the Assignment and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this ‎Section 10.1.

Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone, facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.

Notices and other communications to the Lenders, the Swingline Lender and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender, the Swingline Lender or the Issuing Bank pursuant to
‎ARTICLE II unless such Lender, the Swingline Lender, the Issuing Bank, as
applicable, and the Administrative Agent have agreed to receive notices under
such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Waiver; Amendments.

No failure or delay by the Borrower, the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Borrower, any other Loan Party, the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph ‎(b) of this
‎Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.



No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given;
provided
, that no amendment or waiver shall: (i) increase the Commitment of any Lender
without the written consent of such Lender; (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby; (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby; (iv) change
‎Section 2.21(a),
(b)
,
(c)
or
‎(e)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender; (v) change any of the provisions of
this
‎Section 10.2
or the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement, without the
written consent of each Lender; (vii) release all or substantially all
Collateral securing any of the Obligations or agree to subordinate any Lien in
such Collateral to any other creditor of the Borrower or any Subsidiary, without
the written consent of each Lender; and (viii) change any of the conditions for
funding Loans set forth in
ARTICLE III
, without the written consent of each Lender;
provided further
, that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Person. Notwithstanding
anything contained herein to the contrary, (x) no Defaulting Lender or Potential
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Defaulting
Lender or Potential Defaulting Lender may not be increased or extended without
the consent of such Lender

and (y) this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of
‎
Section 2.18
,
‎Section 2.19
,
‎Section 2.20
and
‎Section 10.3
), such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement. Notwithstanding anything
herein or otherwise to the contrary, any Event of Default occurring hereunder
shall continue to exist (and shall be deemed to be continuing) until such time
as such Event of Default is waived in writing in accordance with the terms of
this Section notwithstanding (i) any attempted cure or other action taken by the
Borrower or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section).



Expenses; Indemnification.

The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses of
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this ‎Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby; (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); (iii) the use by any Person of any information or materials obtained by
or through SyndTrak or other internet web sites; (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries; or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

To the extent that the Borrower fails to pay any amount required to be paid to
the Administrative Agent, the Issuing Bank or the Swingline Lender under
paragraphs (a), (b) or (c) of this Section 10.3, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender's Pro Rata Share (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Loan or
any Letter of Credit or the use of proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

All amounts due under this ‎Section 10.3 shall be payable promptly after written
demand therefor.

Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph ‎(b) of this Section 10.4, (ii) by
way of participation in accordance with the provisions of paragraph ‎(d) of this
Section 10.4 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph ‎(f) of this Section 10.4 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph ‎(d) of this Section 10.4 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, Loans and other Revolving Credit Exposure at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

Minimum Amounts

.



in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

in any case not described in paragraph ‎Section 10.4(b)(i)(A) of this Section
10.4, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $3,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, that the Borrower shall be deemed to have consented to any
such lower amount unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.

Proportionate Amounts

. Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement with
respect to the Loans, Revolving Credit Exposure or the Commitments assigned.



Required Consents

. No consent shall be required for any assignment except to the extent required
by paragraph
‎Section 10.4(b)(i)(B)
of this Section and, in addition:



the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required (x) for assignments to a Person that is
not a Lender with a Commitment and (y) for assignments by Defaulting Lenders or
Potential Defaulting Lenders; and

the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding), and the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Commitments.

Assignment and Acceptance

. The parties to each assignment shall deliver to the Administrative Agent (A) a
duly executed Assignment and Acceptance, (B) a processing and recordation fee of
$3,500
,
(C) an Administrative Questionnaire unless the assignee is already a Lender and
(D) the documents required under
‎Section 2.20(e)
if such assignee is a Foreign Lender.



No Assignment to the Borrower

. No such assignment shall be made to the Borrower, the Parent or any of the
Parent's Affiliates or Subsidiaries.



No Assignment to Natural Persons

. No such assignment shall be made to a natural person.



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph ‎(c) of this ‎Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of ‎Section 2.18, ‎Section 2.19, ‎Section 2.20
and ‎Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph ‎(d) of this ‎Section 10.4.



The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the "Register").
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower's agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute "Indemnitees".

Any Lender may at any time, without the consent of, or notice to, the Borrower,
the Administrative Agent, the Swingline Lender or the Issuing Bank sell
participations to any Person (other than a natural person, the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender; (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby; (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby; (iv) change ‎Section
2.21(a), (b), (c) or ‎(e) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender; (v)
change any of the provisions of this ‎Section 10.4 or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of such guaranty agreement; or (vii) release all or substantially all Collateral
securing any of the Obligations. Subject to paragraph ‎(e) of this ‎Section
10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of ‎Section 2.18, ‎Section 2.19, and ‎Section 2.20 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph ‎(b) of this ‎Section 10.4. To the extent permitted by law, each
Participant also shall be entitled to the benefits of ‎Section 10.7 as though it
were a Lender, provided such Participant agrees to be subject to ‎Section 2.18
as though it were a Lender.

A Participant shall not be entitled to receive any greater payment under
‎Section 2.18 and ‎Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of ‎Section 2.20
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
‎Section 2.20(e) as though it were a Lender.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

Governing Law; Jurisdiction; Consent to Service of Process.

This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.



The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of any state court in the City of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.



The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph ‎(b) of this ‎Section 10.5 and brought in any
court referred to in paragraph ‎(b) of this ‎Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Each party to this Agreement irrevocably consents to the service of process in
the manner provided for notices in ‎Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

WAIVER OF JURY TRIAL.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Right of Setoff.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender and the Issuing Bank shall
have the right, at any time or from time to time upon the occurrence and during
the continuance of an Event of Default, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, to set off and apply against all deposits (general or
special, time or demand, provisional or final) of the Borrower at any time held
or other obligations at any time owing by such Lender and the Issuing Bank to or
for the credit or the account of the Borrower against any and all Obligations
held by such Lender or the Issuing Bank, as the case may be, irrespective of
whether such Lender or the Issuing Bank shall have made demand hereunder and
although such Obligations may be contingent or unmatured. Each Lender and the
Issuing Bank agree promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender and the Issuing
Bank, as the case may be; provided, that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Borrower and any of its Subsidiaries to such Lender or
Issuing Bank.

Counterparts; Integration.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf form shall be as
effective as delivery of a manually executed counterpart hereof.

Survival.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect (to the extent not amended or
supplemented by any subsequent covenants, agreements, representations or
warranties) as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of ‎Section 2.18, ‎Section 2.19,
‎Section 2.20, and ‎Section 10.3 and ‎ARTICLE IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Severability.

Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Confidentiality.

Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
take normal and reasonable precautions to maintain the confidentiality of any
information relating to the Parent or any of its Subsidiaries or any of their
respective businesses, to the extent designated in writing as confidential and
provided to it by the Parent or any of its Subsidiary, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Parent or any
of its Subsidiaries, except that such information may be disclosed (a) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender
including without limitation accountants, legal counsel and other advisors; (b)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (c) to the extent requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners); (d) to
the extent that such information becomes publicly available other than as a
result of a breach of this ‎Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower; (e) in connection with the exercise of any remedy hereunder or under
any other Loan Documents or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this ‎Section 10.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap or derivative or similar transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) any rating agency; (h) the CUSIP
Service Bureau or any similar organization; or (i) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this ‎Section 10.11 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the "Charges"), shall exceed the maximum lawful rate of interest
(the "Maximum Rate") which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate. If the
Administrative Agent or any Lender shall receive interest (together with all
fees, charges or other amounts which may be treated as interest) in an amount
that exceeds the Maximum Rate, the excess shall be applied to the outstanding
Obligations (other than any interest) or, if it exceeds the amount of such
Obligations, returned to the Borrower.

Waiver of Effect of Corporate Seal.

The Borrower represents and warrants that neither it nor any other Loan Party is
required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any requirement of law or regulation, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.

Patriot Act.

The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Patriot Act"), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. Each
Loan Party shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

(remainder of page left intentionally blank)



 

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.



STEINER U.S. HOLDINGS, INC.

,



a Florida corporation

 

By: /s/ Stephen Lazarus

Stephen Lazarus

Senior Vice President and

Chief Financial Officer

 

 

SUNTRUST BANK

, as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender



 

By: /s/ Eduardo M. Balcazar

Name: Eduardo M. Balcazar

Title: Senior Vice President



BANK OF AMERICA, N.A.

, as a Lender



 

By: /s/ David Gutierrez

Name: David Gutierrez

Title: Senior Vice President

 

REGIONS BANK

, as a Lender



 

By: /s/ Stephen Hanas

Name: Stephen Hanas

Title: Senior Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender



 

By /s/ Margarita M. Allonso

Name: Margarita M. Allonso

Title: Senior Vice President

 

CITY NATIONAL BANK OF FLORIDA

, as a Lender



 

By: /s/ Carol F. Fine

Name: Carol F. Fine

Title: Senior Vice President



Schedule I



APPLICABLE MARGIN AND APPLICABLE PERCENTAGE



Pricing

Level

Adjusted Total Debt to EBITDAR



Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans





Commitment Fee

I

Greater than or equal to 3.75:1.00



3.50% per annum



3.50% per annum



0.625% per annum

II

Less than 3.75:1.00 but greater than or equal to 3.25:1.00



3.25% per annum



3.25% per annum



0.500% per annum

III

Less than 3.25:1.00



3.00% per annum



3.00% per annum



0.375% per annum